[Cite as State v. Lang, 129 Ohio St.3d 512, 2011-Ohio-4215.]




               THE STATE OF OHIO, APPELLEE, v. LANG, APPELLANT.
          [Cite as State v. Lang, 129 Ohio St.3d 512, 2011-Ohio-4215.]
Criminal law—Aggravated murder—Death penalty upheld.
      (No. 2007-1741—Submitted June 7, 2011—Decided August 31, 2011.)
              APPEAL from the Court of Common Pleas of Stark County,
                                  No. 2006-CR-1824A.
                                  __________________
        O’DONNELL, J.
        {¶ 1} This is an appeal as of right by defendant-appellant, Edward Lang.
A jury convicted him of the aggravated murder of Marnell Cheek and Jaron
Burditte and of aggravated robbery, with each count carrying gun specifications,
and it recommended the sentence of death for the aggravated murder of Cheek
and life with no possibility of parole for the murder of Burditte. The trial court
accepted those recommendations and sentenced Lang accordingly. The court also
imposed a ten-year term of imprisonment for the aggravated-robbery conviction
and a three-year term for the gun specifications, which it had merged for
sentencing.
        {¶ 2} We affirm Lang’s convictions and sentences of death and life
without parole, but we remand for the proper imposition of postrelease control
pursuant to R.C. 2929.191 on his sentence for aggravated robbery.
                                       State’s Case
        {¶ 3} The state’s case revealed that at 9:36 p.m. on October 22, 2006,
Canton police officer Jesse Butterworth was dispatched to a traffic accident with
injuries on Sahara Avenue in Canton. At the scene, Butterworth observed that a
Dodge Durango had crashed into the back of a parked car. He discovered that the
two people inside the Durango had been shot in the back of the head. They were
later identified as Jaron Burditte, the driver, and Marnell Cheek, the front-seat
passenger.
                            SUPREME COURT OF OHIO




       {¶ 4} Police investigators found a bag of cocaine in Burditte’s hand.
Investigators examining the inside of the Durango recovered two shell casings in
the backseat area and a spent bullet in the driver’s side door pocket. Additionally,
two cell phones were found in the car, and a third cell phone was found in
Burditte’s pocket.
       {¶ 5} One of the cell phones recovered from the Durango showed that
calls had been received at 9:13 p.m. and 9:33 p.m., which was close to the time of
the murders. Police learned that these calls had been made from a prepaid cell
phone that was not registered in anyone’s name. Phone records for the cell phone
showed that two calls had been made to the phone number of Teddy Seery on the
afternoon and evening of the murders.
       {¶ 6} On October 24, 2006, Sergeants John Gabbart and Mark Kandel
interviewed Seery. Following that interview, the police identified Lang as a
suspect in the murders.
       {¶ 7} At trial, Seery testified that he and Lang were together almost every
day during the summer of 2006. Lang called Seery on the evening of October 22,
but Seery did not recall what they discussed. On the morning of October 23,
Seery was informed by another friend that someone had been murdered on Sahara
Avenue. Lang came to Seery’s house later that day.
       {¶ 8} During the visit, Seery asked Lang “what happened at Sahara,”
because Lang stayed in that area. Lang told Seery that “he killed two people up
there” that “[t]hey were going to rob.” Lang then described what had occurred:
“[H]e had called the guy up and the guy came and he saw there was a girl in the
car. The guy passed him up. He called him back. The guy came back around,
and he got in the car.” Lang then said that he had gotten into the car and had
“shot them * * * [t]wice.” However, Lang did not tell Seery whom he was with
or explain why he had shot the two people.




                                         2
                               January Term, 2011




       {¶ 9} The police obtained a warrant for Lang’s arrest. On the evening of
October 24, 2006, the police stopped Lang as he was parking his girlfriend’s car
at a local apartment. Lang gave police a false name when asked his identity, but
police established his identity and arrested him. Police officers seized a 9 mm
handgun and ammunition that had been wrapped inside a towel and were resting
on the rear passenger floorboard of the car.
       {¶ 10} On October 25, 2006, Sergeants Gabbart and Kandel interviewed
Lang. After waiving his Miranda rights, Lang told police that on October 22,
Antonio Walker had come to his house and had told him “he had somebody that
[they] could rob.” Lang agreed to join him. After Walker gave him Burditte’s
phone number, Lang called Burditte and made arrangements to purchase a
quarter-ounce of crack cocaine for $225. Burditte and Lang agreed to meet later
that night “off of 30th Street and Sahara,” and Burditte said he would call Lang
when he got close to that location.
       {¶ 11} Lang stated that he gave his gun to Walker before they left the
house because Walker had told him, “[A]ll [Lang] had to do was just be in the car
with him basically.” As they walked to the meeting location, Walker told Lang
how the robbery was going to take place: Walker said they were going to get in
the car and hold Burditte up, and he told Lang which direction to run afterwards.
       {¶ 12} After reaching the meeting location, Burditte called Lang and told
him that he was “right around the corner.” After Burditte drove past them, Lang
said that Walker had called Burditte on Lang’s cell phone and told him where
they were. The car then pulled up in front of Lang and Walker. Lang then
described what happened: “I walked like on the other side of the car [and] I get in
the back seat behind the passenger and he got in the back seat behind the driver. *
* * We jumped in the car and he put the gun up dude head [sic] and told dude
that he wanted everything and like in a moment of seconds he fired two shots.
And I jumped out the car.”



                                         3
                            SUPREME COURT OF OHIO




       {¶ 13} Lang stated that they went to Walker’s apartment after the
shootings. Lang asked Walker why he shot the two people, and Walker said that
“he felt as though dude was reachin’ for somethin’. * * * And he wasn’t * * *
sure.” Lang stated that he vomited in a bag. Lang also called “[his] home boy E”
to get the gun melted down and disposed of. In the meantime, Walker wiped
down the gun. Walker also told Lang that they needed to get rid of the cell phone,
and Lang gave it to him. Walker then dismantled the phone and went outside to
throw it in the dumpster.
       {¶ 14} During the interview, Lang told police that he was surprised that
Walker had shot the victims because the “plan was just to rob him.” Lang also
said, “I did not wanna do it. * * * He wanted to do it. * * * I just went with him
for, that was my gun I needed some money.”
       {¶ 15} On October 26, 2006, Walker turned himself in to the police after
learning that the police were looking for him. Walker then talked to the police
about the murders.
       {¶ 16} At trial, Walker testified that on the evening of October 22, 2006,
he, Lang, and Tamia Horton, a girlfriend of Lang, were at Horton’s apartment.
Lang had a gun out and said that he “needed to hit a lick” (commit a robbery)
because he “needed some money.” Lang mentioned that they could rob “Clyde,”
who was Jaron Burditte. Walker knew Burditte because they had been in the
same halfway house together in 2004.
       {¶ 17} Walker agreed to help Lang rob Burditte because he was also
“short on money.” Their plan was to arrange to buy drugs from Burditte and then
rob him when he showed up for the sale. Lang then called Burditte and arranged
to buy a quarter ounce of crack cocaine from him later that night.
       {¶ 18} Shortly thereafter, Lang and Walker walked to their meeting
location on Sahara Avenue. Lang loaded his 9 mm handgun while they waited for
Burditte to arrive.   When Burditte’s Durango drove past them, Lang called




                                         4
                                January Term, 2011




Burditte and told him where they were. Burditte then arrived at their location and
stopped in front of Lang and Walker.
       {¶ 19} According to Walker, Lang got into the backseat on the driver’s
side of the Durango. Walker did not get into the Durango, explaining, “It didn’t
feel right to me.” Walker then heard two gunshots and saw Lang get out of the
vehicle and start running. Walker saw the Durango “crash[ ] up into the yard.”
       {¶ 20} Lang and Walker separately ran to Horton’s apartment.         Lang
vomited in the bathroom. Walker asked whether Lang was all right, and Lang
said, “[E]very time I do this, this same thing happens.” Walker testified that he
never saw Lang’s handgun after they reached his apartment. He also denied
throwing away Lang’s cell phone.
       {¶ 21} Michael Short, a criminalist with the Canton–Stark County crime
lab, testified that none of the fingerprints collected matched Lang’s or Walker’s.
Short also examined the handgun seized from Lang’s vehicle and the spent bullet
recovered from the Durango. He testified that testing showed that the handgun
had fired the spent bullet. Testing also showed that the two cartridge cases found
in the Durango’s backseat had been ejected by this handgun.
       {¶ 22} Michele Foster, a criminalist with the Canton–Stark County crime
lab, examined Lang’s clothing. Blood was found on Lang’s red T-shirt and pants,
but DNA testing showed that it was Lang’s blood. No blood was found on Lang’s
coat, knit hat, white T-shirt, or the athletic shoes that were taken from the car.
Soiling was also noticed on Lang’s athletic shoes, jacket, and pants.
       {¶ 23} Foster also examined Walker’s clothing. She found no blood on
the hooded sweatshirt or the athletic shoes that Walker said he was wearing on
October 22. But tan-colored soiling with fragments of dried plant material was
noticed on the exterior of both his shoes.
       {¶ 24} Foster conducted DNA testing of a swab taken from the trigger
grips, slide, and magazine release on the 9 mm handgun. Foster detected low



                                             5
                               SUPREME COURT OF OHIO




levels of DNA from at least two individuals on the swab.                 Foster testified,
“Walker is not the major source of DNA that we detected from the swabbing of
the pistol.”   She also testified, “[W]e can say that Edward Lang cannot be
excluded as a possible minor source to the DNA that we found on the weapon.”1
Because of the low level of DNA, Foster testified, “We can’t say to a reasonable
degree of scientific certainty that this person is the source. In this particular case,
the chance of finding the major DNA profile that we found on that pistol is 1 in
3,461,” which is to say that “1 of 3,461 people could possibly be included as a
potential source of the DNA.”
        {¶ 25} Dr. P.S.S. Murthy, the Stark County coroner, conducted the
autopsies on Cheek and Burditte. Murthy testified that Cheek was shot at close
range above the left ear. The gunshot traveled “left to right, downwards, and
slightly backwards” and exited behind Cheek’s right ear. Cheek’s toxicology
report was negative for the presence of any drugs or alcohol.
        {¶ 26} Dr. Murthy testified that Burditte was shot in the back of the head.
The trajectory of the shot was downward, and the bullet exited through the left
side of the victim’s mouth. Dr. Murthy determined that the gunshot was a “near
contact entrance wound” to the head. Burditte’s toxicology report was positive
for benzoylecognine, which is the metabolite for cocaine, and THCA, which is
marijuana. Dr. Murthy concluded that a gunshot wound to the head was the cause
of death for both victims.
        {¶ 27} The defense presented no evidence during the guilt phase.
                                      Case History



1. Foster may have misspoken in stating that Lang cannot be excluded as a “possible minor
source” of the DNA. It appears from Foster’s other testimony that she meant to say that Lang
could not be excluded as a possible “major” rather than “minor” source of DNA found on the
handgun. This matter is addressed more fully in proposition V.




                                             6
                                 January Term, 2011




       {¶ 28} Lang was indicted on two counts of aggravated murder pursuant to
R.C. 2903.01(B).     Count One charged Lang with the aggravated murder of
Burditte while committing or attempting to commit aggravated robbery and/or
aiding another in so doing. Count Two charged Lang with the aggravated murder
of Cheek while committing or attempting to commit aggravated robbery and/or
aiding another in so doing.
       {¶ 29} Counts One and Two included death-penalty specifications for a
course of conduct, R.C. 2929.04(A)(5), and for committing or attempting to
commit aggravated robbery as the principal offender in the commission of the
aggravated murder or, if not the principal offender, committing the aggravated
murder with prior calculation and design, R.C. 2929.04(A)(7). Both counts also
included gun specifications.
       {¶ 30} Count Three charged Lang with aggravated robbery. This charge
also included a gun specification.
       {¶ 31} Lang pleaded not guilty to all charges. However, the jury found
him guilty of the aggravated murders of Cheek and Burditte and of aggravated
robbery, along with the associated gun specifications. The jury’s verdict included
findings that Lang was guilty as the principal offender (the actual shooter) of the
two victims. Lang was sentenced to death for the murder of Cheek, to life
without parole for the murder of Burditte, and to ten years in prison on the
aggravated-robbery count. The court merged the gun specifications, for which it
imposed an additional three-year term of imprisonment. Lang seeks reversal of
his convictions and sentence in 22 propositions of law.
                               Pretrial and Trial Issues
       {¶ 32} Sufficiency of the indictment.      In proposition of law III, Lang
argues that his indictment for aggravated robbery in Count Three is
constitutionally defective because it fails to specify the mens rea element of the
offense. Lang argues that the defective charge also affects Counts One and Two



                                          7
                               SUPREME COURT OF OHIO




because aggravated robbery was the predicate felony for both aggravated-murder
charges. He also argues that the death-penalty specifications for felony murder
under R.C. 2929.04(A)(7) are defective because the predicate felony was
aggravated robbery.
            {¶ 33} We have considered similar arguments in prior cases.      Lang’s
proposition of law is not well taken.
            {¶ 34} Count Three of the indictment, the aggravated-robbery charge,
followed the wording of R.C. 2911.01(A)(1). The indictment alleged that Lang
“did, in attempting or committing a theft offense, as defined in Section 2913.01 of
the Revised Code, or in fleeing immediately after the attempt or offense, have a
deadly weapon on or about his person or under his control, to-wit: a Firearm, and
did either display the weapon, brandish it, indicate that he possessed it, or used
said weapon, and/or did aid or abet another in so doing, in violation of Section
2911.01(A)(1) of the Ohio Revised Code.” Lang did not object to the indictment
at trial.
            {¶ 35} Lang invokes State v. Colon, 118 Ohio St.3d 26, 2008-Ohio-1624,
885 N.E.2d 917 (“Colon I”), in arguing that the indictment’s failure to allege the
mens rea for the offense of aggravated robbery constitutes structural error. In
Colon I, this court held that the omission of a mens rea allegation in the
indictment was a structural defect that rendered the conviction improper. Id. at ¶
19. Further, we held that the issue could be raised for the first time on appeal. Id.
However, in State v. Colon, 119 Ohio St.3d 204, 2008-Ohio-3749, 893 N.E.2d
169 (“Colon II”), this court clarified that when a defendant fails to preserve
objections to a defective indictment during the course of a trial, the issues are
generally forfeited and must be reviewed under a plain-error analysis except in
rare cases of structural error. Id. at ¶ 7.
            {¶ 36} In State v. Horner, 126 Ohio St.3d 466, 2010-Ohio-3830, 935
N.E.2d 26, this court overruled Colon I and Colon II to the extent that they held




                                              8
                                January Term, 2011




that such indictments are defective. Id. at ¶ 45. Horner holds, “An indictment
that charges an offense by tracking the language of the criminal statute is not
defective for failure to identify a culpable mental state when the statute itself fails
to specify a mental state.” Id. at paragraph one of the syllabus. Horner also holds
that a defendant’s failure to make a timely objection to a defect in an indictment
constitutes waiver of all but plain error. Id. at paragraph three of the syllabus.
       {¶ 37} Based on Horner, the failure to include a mens rea element in
Lang’s indictment for aggravated robbery did not constitute plain error, because
the indictment tracked the language of R.C. 2911.01(A)(1). For the same reasons,
we reject Lang’s argument that the aggravated felony-murder charges and the
R.C. 2929.04(A)(7) specifications must be dismissed.
       {¶ 38} Based on the foregoing, we overrule proposition III.
       {¶ 39} Disclosure of grand jury testimony. In proposition of law VI, Lang
argues that the trial court erred by denying his request for grand jury testimony.
       {¶ 40} Lang made various pretrial motions requesting the names of the
witnesses who testified before the grand jury and the transcripts of the grand jury
testimony. The trial court ruled that the defense had failed to provide “any
particularized need” for the transcripts and denied the request. The trial court also
denied the defense motion to disclose the names of the grand jury witnesses. In a
subsequent judgment entry, the trial court stated that it had reviewed the grand
jury transcripts, which included the testimony of four witnesses, and determined
that “the defendant has not provided a particularized need for the transcripts” and
has “not met the burden to establish the disclosure” of them. The trial court also
found that “no exculpatory or other information which must be disclosed to the
defendant exists within said transcripts.” The transcripts were sealed and made
part of the appellate record.
       {¶ 41} We have recognized a limited exception to the general rule of
grand jury secrecy: an accused is not entitled to review the transcript of grand



                                          9
                             SUPREME COURT OF OHIO




jury proceedings “unless the ends of justice require it and there is a showing by
the defense that a particularized need for disclosure exists which outweighs the
need for secrecy.” State v. Greer (1981), 66 Ohio St.2d 139, 20 O.O.3d 157, 420
N.E.2d 982, paragraph two of the syllabus. A particularized need is established
“when the circumstances reveal a probability that the failure to provide the grand
jury testimony will deny the defendant a fair trial.” State v. Sellards (1985), 17
Ohio St.3d 169, 173, 17 OBR 410, 478 N.E.2d 781. Determining whether a
particularized need exists is a matter within the trial court’s discretion. Greer,
paragraph one of the syllabus.
       {¶ 42} Lang argues that the trial court erred by failing to disclose the
grand jury testimony of his codefendant, Walker. But review of the grand jury
testimony shows that Walker never testified before the grand jury. Thus, this
claim lacks merit.
       {¶ 43} Lang also makes a generalized argument that he needed the grand
jury testimony to prepare for cross-examination of the witnesses and to
adequately prepare for his defense. Lang also argues that he was unable to
establish a particularized need without knowing who testified at the grand jury or
the content of their testimony.
       {¶ 44} Lang’s speculative claim that the grand jury testimony might have
contained material evidence or might have aided his cross-examination does not
establish a particularized need. See State v. Fry, 125 Ohio St.3d 163, 2010-Ohio-
1017, 926 N.E.2d 1239, ¶ 68-69 (rejecting claim that the grand jury “must have”
considered favorable or exculpatory evidence in returning the indictment); State v.
Hancock, 108 Ohio St.3d 57, 2006-Ohio-160, 840 N.E.2d 1032, ¶ 71 (rejecting
claim that “it seems apparent” that grand jury witnesses made statements that
“may” have been inconsistent with other statements or “may” have contained
other unspecified “exculpatory or impeachment information”); State v. Webb




                                        10
                                January Term, 2011




(1994), 70 Ohio St.3d 325, 337, 638 N.E.2d 1023 (rejecting claim that grand jury
testimony might have aided cross-examination by revealing contradictions).
       {¶ 45} Lang’s assertion that he did not know who testified during the
grand jury or what they said provides no excuse for failing to establish a
particularized need. Lang was required to show that nondisclosure of the grand
jury transcripts would probably deprive him of a fair trial. Greer, 66 Ohio St.2d
139, 20 O.O.3d 157, 420 N.E.2d 982, paragraph three of the syllabus. Lang has
failed to make such a showing, and nothing in the record (including the testimony
under seal) supports it here.     We find that the trial court did not abuse its
discretion in ruling that Lang failed to establish a particularized need for the grand
jury testimony.
       {¶ 46} Based on the foregoing, we reject proposition VI.
       {¶ 47} Juror misconduct. In proposition of law I, Lang argues that he was
denied a fair trial because one of the jurors was related to Marnell Cheek, one of
the victims.
       {¶ 48} Before she was seated as a juror, juror No. 386 failed to disclose
that her stepfather was Cheek’s brother. Juror No. 386 failed to mention this
relationship on either her juror questionnaire or her pretrial-publicity
questionnaire.    When asked to disclose her “personal knowledge” about the
shooting deaths, juror No. 386 wrote, “Well the newspaper stated that both of
them were shot execution style in the back of the heads over drugs.” When asked
to disclose what she had “heard, read, discussed or seen” concerning the shootings
“from any source including * * * friends, neighbors, relatives, co-workers or
family,” juror No. 386 wrote, “None.”
       {¶ 49} Juror No. 386 also failed to disclose her relationship to Cheek
during voir dire. Juror No. 386 indicated that she learned about the shootings
from reading the newspaper but provided no further information about her
relationship to Cheek during the questioning.



                                         11
                               SUPREME COURT OF OHIO




       {¶ 50} Following the testimony of the state’s first two witnesses, the
prosecutor notified the court that Cheek’s father had informed him that “Juror No.
386’s mother is married to Marnell’s brother.” The trial court stated that he
would address the matter during the “very next break.”
       {¶ 51} After the testimony of two more witnesses, the trial court, the
prosecutor, and the defense counsel questioned juror No. 386 about her
relationship to Cheek. Juror No. 386 acknowledged, “My mom is married to
[Cheek’s] brother” and that she had failed to previously disclose that information.
Juror No. 386 also stated that she knew two of the spectators in the courtroom
who were related to her mother through marriage. Juror No. 386 stated that she
had met Cheek and had attended her funeral. However, juror No. 386 said that
she had not talked to her mother, other relatives, or anybody else about the case.
Despite her relationship to Cheek, juror No. 386 stated that she could remain fair.
Finally, juror No. 386 stated that she had not talked to any of the other jurors
about her relationship to Cheek.
       {¶ 52} Following questioning, the prosecution moved to excuse juror No.
386, and the defense agreed. The trial court excused juror No. 386 and instructed
her not to talk with any of the jurors about the case or why she was excused from
the jury. Before leaving the courtroom, juror No. 386 reiterated that she had not
previously talked to other jurors about this matter.
       {¶ 53} Before the trial continued, the trial court informed the jurors that
juror No. 386 had been excused because “she may have had a relative relationship
with either a witness or a party or somebody that was involved in the case.” The
trial court then asked the jurors as a group whether any of them had had any
discussions with juror No. 386 about this matter, and they indicated that they had
not. The trial then resumed.
       {¶ 54} First, Lang argues that the presence of juror No. 386 on the jury,
even for a short period of time, deprived him of an unbiased jury. Yet “due




                                         12
                                January Term, 2011




process does not require a new trial every time a juror has been placed in a
potentially compromising situation. * * * Due process means a jury capable and
willing to decide the case solely on the evidence before it, and a trial judge ever
watchful to prevent prejudicial occurrences and to determine the effect of such
occurrences when they happen. Such determinations may properly be made at a
hearing like that ordered in Remmer [v. United States (1954), 347 U.S. 227, 74
S.Ct. 450, 98 L.Ed. 654] * * *. ” Smith v. Phillips (1982), 455 U.S. 209, 217, 102
S.Ct. 940, 71 L.Ed.2d 78; see also Remmer (when integrity of jury proceedings is
in question, court “should determine the circumstances, the impact thereof upon
the juror, and whether or not it was prejudicial, in a hearing with all interested
parties permitted to participate”). Moreover, “a court will not reverse a judgment
based upon juror misconduct unless prejudice to the complaining party is shown.”
State v. Keith (1997), 79 Ohio St.3d 514, 526, 684 N.E.2d 47.
       {¶ 55} Nothing in the record supports Lang’s claim that the jury was
tainted by the presence of juror No. 386. Before being excused, juror No. 386
assured the court that she had not talked to any of the other jurors about her
relationship to Cheek. The other jurors also indicated during group questioning
that they had had no conversations with juror No. 386 about this matter. Thus,
Lang’s bias claim is speculative and unsupported by the evidence.
       {¶ 56} Second, Lang argues that the trial court erred by failing to excuse
juror No. 386 from the jury immediately after being informed of the juror’s
relationship to the victim. Lang contends that the continued presence of juror No.
386 during the testimony of two more witnesses tainted the jury.
       {¶ 57} Defense counsel requested that the trial court talk to juror No. 386
before other witnesses testified, to eliminate any risk that the juror’s presence
might taint the jury. The trial court replied, “There is no risk at this point. * * *
We will do it at the very next break. We will do it before this juror has any
opportunity to go down and talk to the jury. We won’t let the juror leave the



                                         13
                              SUPREME COURT OF OHIO




courtroom before she has a chance to go down and talk to them.” The trial court
then questioned juror No. 386 at the next break, and the juror was excused before
she had had an opportunity to talk with the other jurors. Thus, this claim lacks
merit.
         {¶ 58} Finally, Lang argues that the trial court failed to conduct a hearing
into the juror’s misconduct and its possible effect on the other jurors as required
by Remmer, 347 U.S. 227, 74 S.Ct. 450, 98 L.Ed. 654, and State v. Phillips
(1995), 74 Ohio St.3d 72, 88-89, 656 N.E.2d 643.             Remmer set forth the
procedures that a trial court should follow for inquiring into possible jury
misconduct: “The trial court should not decide and take final action ex parte * * *
but should determine the circumstances, the impact thereof upon the juror, and
whether or not it was prejudicial, in a hearing with all interested parties permitted
to participate.” Remmer at 229-230.
         {¶ 59} The trial court conducted a Remmer hearing in the presence of the
prosecutor, defense counsel, and the accused. The trial court and both counsel
questioned juror No. 386.       During questioning, juror No. 386 discussed her
relationship to Cheek, admitted that she had failed to disclose this information to
the court, and assured the court that she had not discussed this matter with any of
the other jurors. Thereafter, the trial court questioned the other jurors as a group
and obtained their assurance that they had not discussed this matter with juror No.
386. Neither the state nor the defense counsel objected to the questioning or
requested an additional inquiry. Under these circumstances, we hold that no
further inquiry was required.
         {¶ 60} Nevertheless, Lang argues that the trial court was obligated to
individually question each of the jurors to ensure that juror No. 386 had not
spoken to them about Cheek. The trial court asked the jurors as a group: “Is there
any member of the jury — I will take your silence if none did — but is there any




                                          14
                                 January Term, 2011




member of the jury that she did discuss this with at all?” The trial court then
stated, “I take it by your silence that she did not.”
        {¶ 61} No case authority support’s Lang’s position. “The scope of voir
dire is generally within the trial court’s discretion, including voir dire conducted
during trial to investigate jurors’ reaction to outside influences.” State v. Sanders
(2001), 92 Ohio St.3d 245, 252, 750 N.E.2d 90. The trial court’s questioning and
the jurors’ negative response obviated the need for individual questioning.
Moreover, neither the state nor the defense requested that the trial counsel
individually question the jurors following this response. Thus, the trial court did
not abuse its discretion by stopping there. See State v. McKnight, 107 Ohio St.3d
101, 2005-Ohio-6046, 837 N.E.2d 315, ¶ 192; State v. Henness (1997), 79 Ohio
St.3d 53, 65, 679 N.E.2d 686 (upholding trial court’s failure to question each juror
individually).
        {¶ 62} However, Lang contends that the trial court should have
individually questioned juror No. 387, because the judge noted that juror No. 386
and juror No. 387 were seated next to each other and had been friendly. But juror
No. 386 assured the court that she had not talked to juror No. 387 about Cheek.
Juror No. 387’s silence during group questioning indicated that she had not talked
to juror No. 386 about her relationship to any parties involved in the case. The
trial court was permitted to rely on juror No. 387’s silence in determining that
juror’s impartiality. See McKnight at ¶ 191. Trial counsel’s failure to ask juror
No. 387 any questions about possible conversations with juror No. 386 also
indicated that the defense was satisfied with juror No. 387’s response. Thus, the
trial court did not abuse its discretion by failing to interrogate juror No. 387
individually.
        {¶ 63} Based on the foregoing, we overrule proposition I.
        {¶ 64} DNA evidence. In proposition of law II, Lang argues that expert
testimony about DNA evidence linking him to the murder weapon was unreliable



                                           15
                            SUPREME COURT OF OHIO




and should not have been admitted. He asks us to reconsider our holding in State
v. D’Ambrosio (1993), 67 Ohio St.3d 185, 616 N.E.2d 909.
       {¶ 65} Michele Foster provided expert testimony about the DNA found on
the handgun used in the killings. She stated that DNA was detected from “at least
two individuals” at three different locations on the handgun. The prosecutor then
questioned Foster about the comparison of Lang’s and Walker’s DNA with the
DNA found on the handgun:
       {¶ 66} “Q: Do you have an opinion as to a reasonable degree of scientific
certainty as to whose DNA appears on that handgun?
       {¶ 67} “A: In this particular case, we can say that Antonio Walker is not
the major source of DNA that we detected from the swabbing of the pistol.
       {¶ 68} “In this case we, based on our comparison, we can say that Edward
Lang cannot be excluded as a possible minor source to the DNA that we found on
the weapon.
       {¶ 69} “Q: When you say not excluded, what do you mean by that?
       {¶ 70} “A: Well, in this particular case, because we had such low level
DNA, we can’t say to a reasonable degree of scientific certainty that this person is
the source.
       {¶ 71} “In this particular case, the chance of finding the major DNA
profile that we found on that pistol is 1 in 3,461,” meaning that “1 of 3,461
people could possibly be included as a potential source of the DNA.”
       {¶ 72} Lang argues that Foster’s DNA testimony suggested that Lang was
the source of the DNA even though she could not testify that he was the source
“to a reasonable degree of scientific certainty.” Therefore, he maintains, the
testimony should not have been allowed. Lang failed to object to such evidence
at trial, however, and thus waived all but plain error. State v. Childs (1968), 14
Ohio St.2d 56, 43 O.O.2d 119, 236 N.E.2d 545, paragraph three of the syllabus.




                                        16
                                  January Term, 2011




       {¶ 73} Evid.R. 702(C) requires that an expert’s testimony be based on
“reliable scientific, technical, or other specialized information.” Under Evid.R.
702(C), if the expert’s “testimony reports the result of a procedure, test, or
experiment, the testimony is reliable only if all of the following apply:
       {¶ 74} “(1) The theory upon which the procedure, test, or experiment is
based is objectively verifiable or is validly derived from widely accepted
knowledge, facts or principles;
       {¶ 75} “(2) The design of the procedure, test, or experiment reliably
implements the theory;
       {¶ 76} “(3) The particular procedure, test, or experiment was conducted in
a way that will yield an accurate result.”
       {¶ 77} In D’Ambrosio, 67 Ohio St.3d at 191, 616 N.E.2d 909, the court
held that expert witnesses in criminal cases can testify in terms of possibility
rather than in terms of a reasonable scientific certainty or probability.       The
treatment of such testimony involves “an issue of sufficiency, not admissibility.”
Id.; see also State v. Jones (2000), 90 Ohio St.3d 403, 416, 739 N.E.2d 300.
“‘Questions about the certainty of the scientific results are matters of weight for
the jury.’ ” State v. Allen, 5th Dist. No. 2009-CA-13, 2010-Ohio-4644, ¶ 157,
quoting United States v. Brady (C.A.6, 1979), 595 F.2d 359, 363.
       {¶ 78} Expert testimony regarding DNA evidence is similarly treated. In
State v. Pierce (1992), 64 Ohio St.3d 490, 597 N.E.2d 107, the court concluded
that the trial court had properly admitted calculations as to the frequency
probabilities of DNA evidence. Pierce held, “[Q]uestions regarding the reliability
of DNA evidence in a given case go to the weight of the evidence rather than its
admissibility.   No pretrial evidentiary hearing is necessary to determine the
reliability of the DNA evidence. The trier of fact, the judge or jury, can determine
whether DNA evidence is reliable based on the expert testimony and other
evidence presented.” Id. at 501.



                                          17
                            SUPREME COURT OF OHIO




       {¶ 79} Foster’s DNA testimony was admissible and did not result in plain
error. Lang offered no evidence challenging the DNA evidence or the manner in
which the samples were tested or collected, preferring to rely upon cross-
examination of the expert. During cross-examination, Foster acknowledged that
the DNA profile could not be entered into the Combined DNA Index System
(“CODIS”), because there was such a small amount of DNA. Foster stated that
the “statistic has to be more than 1 in 280 billion” to “say to a reasonable degree
of scientific certainty [that] this person is a source.” These answers weakened the
certainty of the DNA evidence. But the jury remained free to assign this evidence
whatever weight it deemed proper in arriving at the verdict.
       {¶ 80} Nevertheless, Lang attacks the admissibility of the DNA evidence
on several grounds.       First, Lang argues that this court should overrule
D’Ambrosio, 67 Ohio St.3d 185, 616 N.E.2d 909, because its application to
criminal but not civil cases denies him equal protection of the laws.
       {¶ 81} Ohio has a split application of Evid.R. 702. Criminal cases adhere
to the D’Ambrosio standard in allowing expert opinion in terms of possibilities to
be admitted under Evid.R. 702. In contrast, Ohio courts require expert opinions
in civil cases to rise to the level of probabilities before being admitted under
Evid.R. 702. See Stinson v. England (1994), 69 Ohio St.3d 451, 633 N.E.2d 532,
paragraph one of the syllabus; see also Jurs, Daubert, Probabilities and
Possibilities, and the Ohio Solution: A Sensible Approach to Relevance Under
Rule 702 in Civil and Criminal Applications (2008), 41 Akron L.Rev. 609, 630.
       {¶ 82} The Equal Protection Clause of the Fourteenth Amendment to the
United States Constitution, Section 1, commands that no state shall “deny to any
person within its jurisdiction the equal protection of the laws.”       The Equal
Protection Clause does not prevent all classification, however. It simply forbids
laws that treat persons differently when they are otherwise alike in all relevant
respects. Nordlinger v. Hahn (1992), 505 U.S. 1, 10, 112 S.Ct. 2326, 120 L.Ed.2d




                                         18
                                January Term, 2011




1. Lang’s equal protection argument can be rejected because criminal defendants
and civil litigants have vastly different stakes and concerns and are not similarly
situated. See Mason v. Home Depot U.S.A., Inc. (2008), 283 Ga. 271, 274-275,
658 S.E.2d 603 (rejecting equal protection claim challenging more stringent
requirements for admission of expert testimony in tort actions than in criminal
cases).
          {¶ 83} Second, Lang argues that the admission of Foster’s expert
testimony denied him his Sixth Amendment right to confrontation, because of his
inability to confront a scientifically unreliable possibility. The Confrontation
Clause of the Sixth Amendment to the United States Constitution gives the
accused the right to be confronted with the witnesses against him. However, the
Confrontation Clause guarantees only “an opportunity for effective cross-
examination, not cross-examination that is effective in whatever way, and to
whatever extent, the defense might wish.” (Emphasis sic.) Delaware v. Fensterer
(1985), 474 U.S. 15, 20, 106 S.Ct. 292, 88 L.Ed.2d 15.
          {¶ 84} The trial court placed no limitations on the scope of cross-
examination of Foster.       Moreover, the record shows that Foster’s cross-
examination undermined the reliability of the DNA evidence by bringing out that
such a small amount of DNA was found on the handgun that the DNA profile
could not be entered into the CODIS database.            Thus, we also reject this
argument.
          {¶ 85} Third, Lang argues that the admission of the DNA evidence failed
to meet the Evid.R. 401, 402, and 403 requirements, which address “relevancy
and its limits.”
          {¶ 86} Evid.R. 401 defines relevant evidence as “evidence having any
tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be
without the evidence.” The “admission or exclusion of relevant evidence rests



                                        19
                              SUPREME COURT OF OHIO




within the sound discretion of the trial court.” State v. Sage (1987), 31 Ohio St.3d
173, 31 OBR 375, 510 N.E.2d 343, paragraph two of the syllabus. Foster’s DNA
testimony was relevant because it tended to link Lang to the handgun used to kill
the two victims.
       {¶ 87} In addition to relevancy, Evid.R. 403 requires a court to weigh the
probative value of the evidence against the danger of unfair prejudice, confusion
of the issues, or misleading the jury and to exclude evidence more prejudicial than
probative. When considering evidence under Evid.R. 403, the trial court is vested
with broad discretion. See State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-
2126, 767 N.E.2d 216, ¶ 40.
       {¶ 88} Lang argues that the DNA testimony should have been excluded
because Foster’s conclusions could not be made to a reasonable degree of
scientific certainty, and it thereby misled the jury. Yet DNA evidence was highly
probative in showing that Lang could not be excluded as a contributor of the DNA
found on the handgun. DNA evidence also helped corroborate other evidence
showing that Lang was the principal offender. Questions about the certainty of
the DNA results went to the weight to be assigned to the evidence and not to its
admissibility. See State v. Allen, 5th Dist. No. 2009-CA-13, 2010-Ohio-4644, ¶
157.
       {¶ 89} Lang also argues that the DNA evidence should have been
excluded because the prosecutor improperly used it during his final argument to
assert that the DNA proved that Lang was the actual killer. But the trial court was
not required to exclude Foster’s testimony because the prosecutor might later use
such evidence with damaging effect during his final argument. “Unfair prejudice
‘ “does not mean the damage to a defendant’s case that results from the legitimate
probative force of the evidence; rather it refers to evidence which tends to suggest
decision on an improper basis.” ’ ” United States v. Bonds (C.A.6, 1993), 12 F.3d
540, 567, quoting United States v. Schrock (C.A.6, 1988), 855 F.2d 327, 335,




                                        20
                               January Term, 2011




quoting United States v. Mendez-Ortiz (C.A.6, 1986), 810 F.2d 76, 79. Moreover,
the record shows that the prosecutor’s comments, which were not objected to,
represented “fair inference.” See State v. Diar, 120 Ohio St.3d 460, 2008-Ohio-
6266, 900 N.E.2d 565, ¶ 213-214. No plain error occurred.
       {¶ 90} As a final matter, Lang argues that the improperly admitted DNA
evidence requires reversal of his convictions because the state cannot prove
beyond a reasonable doubt that this evidence did not affect the jury’s decision.
However, we reject this claim because the DNA evidence was properly admitted.
       {¶ 91} Based on the foregoing, we overrule proposition II.
       {¶ 92} Prior consistent statements. In proposition of law VII, Lang argues
that Walker’s prior consistent statements were improperly admitted under Evid.R.
801(D)(1)(b), a hearsay rule, and violated his Sixth Amendment right to
confrontation.
       {¶ 93} During the state’s direct examination, Walker testified about his
plea deal. He said that he had pleaded guilty to two counts of complicity to
murder with firearm specifications and one count of complicity to commit
aggravated robbery with a firearm specification. Walker also testified that he had
received concurrent sentences for these offenses of “18 to life.” The prosecutor
then elicited the following testimony:
       {¶ 94} “Q: And what were you asked to do because you were given that
sentence?
       {¶ 95} “A: Testify.
       {¶ 96} “Q: Testify, how?
       {¶ 97} “A: To give truthful testimony of the events of October 22.
       {¶ 98} “Q: And that’s the same story that you gave Detective Kandel
when you were arrested on October 27?
       {¶ 99} “A: Yes.
       {¶ 100} “Q: Before you had any deal?



                                         21
                             SUPREME COURT OF OHIO




       {¶ 101} “A: Yes.”
       {¶ 102} Evid.R. 801(D)(1)(b) authorizes the admission of prior consistent
statements that are offered to rebut charges that the testimony is influenced by an
improper reward. It provides:
       {¶ 103} “(D) Statements which are not hearsay. A statement is not
hearsay if:
       {¶ 104} “(1) Prior statement by witness. The declarant testifies at trial or
hearing and is subject to cross-examination concerning the statement, and the
statement is
       {¶ 105} “* * *
       {¶ 106} “(b) consistent with declarant’s testimony and is offered to rebut
an express or implied charge against declarant of recent fabrication or improper
influence or motive * * *.” (Boldface and italics sic.)
       {¶ 107} Prior consistent statements that an offering party seeks to
introduce to rehabilitate its witness must have been made before the alleged
influence or motive to fabricate arose to be admissible under this rule. See Tome
v. United States (1995), 513 U.S. 150, 157-158, 115 S.Ct. 696, 130 L.Ed.2d 574;
State v. Nichols (1993), 85 Ohio App.3d 65, 71, 619 N.E.2d 80; State v. Patel, 9th
Dist. No. 24030, 2008-Ohio-4693, ¶ 9.
       {¶ 108} Lang argues that Walker’s police statement should not have been
admitted as a prior consistent statement, because it was made after his motive for
fabrication arose. However, defense counsel failed to object to the admission of
the statement at trial and waived all but plain error. See Childs, 14 Ohio St.2d 56,
43 O.O.2d 119, 236 N.E.2d 545, paragraph three of the syllabus. An alleged error
is plain error only if the error is “obvious,” State v. Barnes (2002), 94 Ohio St.3d
21, 27, 759 N.E.2d 1240, and “but for the error, the outcome of the trial clearly
would have been otherwise.” State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d
178, 372 N.E.2d 804, paragraph two of the syllabus. Notice of plain error “is to




                                         22
                                January Term, 2011




be taken with the utmost caution, under exceptional circumstances and only to
prevent a manifest miscarriage of justice.” Id. at paragraph three of the syllabus.
       {¶ 109} During his opening statement, defense counsel told the jury that
Walker had entered into a plea agreement that allowed him to plead guilty to
lesser charges. Defense counsel also informed the jury that in exchange for this
deal, Walker signed an agreement to “testify truthfully at any proceeding,
including trials, involving the case of [his] Co-Defendant, Edward Lang.”
Defense counsel recited Walker’s agreement: “I further understand that if I fail to
cooperate and testify truthfully as agreed, this agreement and sentence can be
voided by the State of Ohio, and I can be prosecuted to the fullest extent as
allowed by law including have a consecutive sentence imposed.”              Defense
counsel then concluded his opening statement by stating: “[A]fter you have heard
all of the evidence you will come to the conclusion that the only evidence against
Eddie Lang are the statements of a person or persons with an interest in the case.”
(Emphasis added.)
       {¶ 110} Defense counsel’s opening statement implied that Walker had had
a motive to lie because of the favorable terms of his pretrial agreement. This was
an allegation of recent fabrication or improper influence that allowed the state to
introduce Walker’s prior consistent statements to rehabilitate his testimony. See
State v. Wolff, 7th Dist. No. 07 MA 166, 2009-Ohio-2897, ¶ 78 (allegations of
recent fabrication during opening statement provided grounds for admitting prior
consistent statement).
       {¶ 111} Furthermore, Walker had made the statements at issue before he
entered into his pretrial agreement. See State v. Howe (Sept. 30, 1994), 2d Dist.
App. No. 13969, 1994 WL 527612, *9 (prior consistent statement made before an
offer of leniency admissible following a defense allegation that the offer
established a motive to falsify); State v. Mullins (1986), 34 Ohio App.3d 192, 197,




                                         23
                                 SUPREME COURT OF OHIO




517 N.E.2d 945. Thus, no error, plain or otherwise, occurred when the trial court
admitted Walker’s prior consistent statements.
        {¶ 112} Lang invokes Crawford v. Washington (2004), 541 U.S. 36, 124
S.Ct. 1354, 158 L.Ed.2d 177, in arguing that Walker’s testimony about his prior
consistent statements violated his right to confrontation because those first
statements had not been subject to cross-examination. In Crawford, the Supreme
Court held that the Confrontation Clause bars “testimonial statements of a witness
who did not appear at trial unless he was unavailable to testify, and the defendant
had had a prior opportunity for cross-examination.” Id. at 53-54.
        {¶ 113} Lang argues that Walker’s prior statement violated Crawford,
because he did not have an earlier opportunity to cross-examine Walker about his
police statement.       But Walker testified at trial and was subject to cross-
examination. “[W]hen the declarant appears for cross-examination at trial, the
Confrontation Clause places no constraints at all on the use of his prior
testimonial statements. * * * The Clause does not bar admission of a statement
so long as the declarant is present at trial to defend or explain it.” Id. at 59, fn. 9.
Accordingly, we reject Lang’s Crawford claim.
        {¶ 114} Based on the foregoing, we overrule proposition VII.
        {¶ 115} Inflammatory         evidence       and   gruesome      photographs.          In
proposition of law VIII, Lang argues that the prosecutor elicited irrelevant and
inflammatory evidence.2 He also argues that the trial court erred in admitting
gruesome crime-scene and autopsy photographs. He claims that the Rules of
Evidence prohibit the introduction of this information.
        {¶ 116} Under Evid.R. 404(B), “Evidence of other crimes, wrongs, or acts
is not admissible to prove” a defendant’s character in order to show criminal


2. Lang’s claims in this proposition are made against the prosecutor but are not alleged in terms
of prosecutorial misconduct. In proposition of law IX, Lang recasts some of these allegations as
prosecutorial misconduct.




                                               24
                               January Term, 2011




propensity. “It may, however, be admissible * * * [to show] proof of motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake
or accident.”
       {¶ 117} 1. Inflammatory evidence.        First, Lang argues that Walker
improperly testified, over defense objection, that Lang wore red all the time.
However, the trial court sustained the defense objection when the prosecutor
asked Walker whether he was “familiar with the significance of red.”
       {¶ 118} Lang argues that Walker’s testimony about the color red should
not have been admitted because the implication was that Lang was a member of
the “Bloods” gang. The state counters that the testimony that Lang wore red was
relevant in showing his familiarity with firearms and the drug culture, and it
contends that the very nature of these crimes pointed to gang-related homicides.
However, no evidence was presented at trial linking the two murders to gang
activity. Accordingly, testimony that Lang frequently wore red was irrelevant and
should not have been admitted. But the testimony was brief, and no explanation
was presented linking the color red to gang activity.       Given the substantial
evidence of Lang’s guilt, such testimony constituted harmless error.
       {¶ 119} Second, Lang argues that Sergeant John Dittmore, a Canton police
officer, improperly testified that he supervises the police department’s “Gang
Unit.” But trial counsel’s failure to object to this testimony waived all but plain
error. Childs, 14 Ohio St.2d 56, 43 O.O.2d 119, 236 N.E.2d 545, paragraph three
of the syllabus.
       {¶ 120} Lang argues that testimony about Dittmore’s duties with the gang
unit implied that he was involved in the investigation because of Lang’s gang
activity. In response, the state argues that Dittmore’s testimony about his duties
was relevant because of the possible gang-related nature of these crimes. This
testimony was irrelevant and should not have been admitted, because there was no
evidence linking the murders with gang activity. However, this testimony did not



                                        25
                            SUPREME COURT OF OHIO




result in plain error in this case. Dittmore’s testimony made no reference to
Lang’s gang involvement or affiliation, if any. Dittmore also testified that he
worked closely with narcotics investigators, which would have explained why he
was involved in this murder investigation.
       {¶ 121} Third, Lang argues that Walker and Seery improperly testified
that Lang’s nickname was “Tech,” or “Tek.” Lang claims that this nickname
suggested that he was familiar with guns and was violent, because “Tech” is
shorthand for a type of 9 mm handgun. However, Lang failed to object to this
testimony and thus waived all but plain error.
       {¶ 122} There was no testimony explaining the meaning of Lang’s
nickname or its association with a 9 mm handgun. It is speculative to conclude
that the jurors made such a connection. Thus, no plain error occurred. See State
v. Gillard (1988), 40 Ohio St.3d 226, 230, 533 N.E.2d 272 (testimony that
defendant’s nickname was “Dirty John” was not plain error).
       {¶ 123} Fourth, Lang argues that Sergeant Dittmore’s testimony
improperly suggested that Lang had previously purchased illegal drugs. Dittmore
testified, over defense objection, that drug dealers do not sell drugs and deal with
people they do not know. During redirect examination, Dittmore clarified that
“small amounts of crack cocaine that are bought on the street, the street level
dealers will sell to anybody. But larger amounts as in a quarter ounce of powder
or crack or whatever is a larger amount of drugs * * *. That’s going to be done
more surreptitiously behind the scenes, and those people generally know each
other.” But Lang did not object to this testimony and waived all but plain error.
       {¶ 124} Dittmore’s redirect testimony showed the likelihood that Lang
knew Burditte when he called him and set up the drug deal for a quarter ounce of
crack cocaine. Such testimony was relevant because Lang told police he did not
know Burditte prior to calling him. It also suggested that Lang’s motive to kill




                                        26
                                January Term, 2011




Burditte was to avoid identification. Thus, Dittmore’s redirect testimony was
relevant and did not constitute plain error.
       {¶ 125} Fifth, Lang argues that Walker improperly testified that after the
murders, Lang vomited and said, “[E]very time I do this, this same thing
happens.” Lang claims that the prosecution used this testimony to imply that
Lang had previously killed someone.            However, defense counsel’s failure to
object to this testimony waived all but plain error.
       {¶ 126} Lang’s conduct and comments after the murders were relevant in
reflecting his consciousness of guilt. See State v. Richey (1992), 64 Ohio St.3d
353, 357, 595 N.E.2d 915. Moreover, the prosecution made no attempt to use
Lang’s comments as showing that he had previously murdered other people. No
plain error occurred.
       {¶ 127} Sixth, Lang argues that his statement admitting that he might be
guilty of conspiracy to commit murder was improperly admitted. During the
state’s case-in-chief, the prosecution played the tape-recorded statement that Lang
made to the police. The trial court, over defense objection, allowed the prosecutor
to play a segment of the tape that included Lang’s admission to conspiracy to
commit murder:
       {¶ 128} “(Officer) Kandel: * * * When everything went bad and you felt
so bad about it, why didn’t you call the police?
       {¶ 129} “Lang: Basically that he used my gun and then that I was in the
car when that shit happenin’. And then as though, you know what I’m sayin’,
that’s conspiracy to murder.
       {¶ 130} “* * *
       {¶ 131} “Kandell: That’s what you believe?
       {¶ 132} “Lang: Yeah. If you right there at the scene of a crime and you
witness somethin’ or you bein’ a part of somethin’ no matter how much you




                                          27
                             SUPREME COURT OF OHIO




played a part in it, if you involved in it, * * * that’s conspiracy to murder.”
(Emphasis added.)
       {¶ 133} After the tape was played, the trial court provided the jury with
the following limiting instructions: “You may have heard in the statement some
references by both sides to a concept known as conspiracy to murder. I would
indicate to you that there are no charges in this case that alleged conspiracy to
murder. You may take the Defendant’s statement or the statements of the officers
if they deal with the facts of this case, but not as they may discuss any legal
conclusions because they may be correct or incorrect legally.”
       {¶ 134} Lang’s opinion that he might be guilty of conspiracy to commit
murder was irrelevant. No prejudicial error, however, resulted from playing this
segment of Lang’s statement, because the trial court’s limiting instructions
ensured that the jury did not improperly consider it. See State v. Noling, 98 Ohio
St.3d 44, 2002-Ohio-7044, 781 N.E.2d 88, ¶ 49; State v. Heinish (1990), 50 Ohio
St.3d 231, 241, 553 N.E.2d 1026.
       {¶ 135} Seventh, Lang argues that Walker falsely testified that he did not
know the make and model of the murder weapon. Walker testified that he saw
Lang with a handgun before the murders. He testified, “[I]t was a grey and black
gun. I didn’t know what kind of gun it was at the time, but I found out it was a .9
[sic] millimeter.” Walker later testified that while waiting for Burditte to arrive at
the meeting point, Lang had trouble placing a round in the handgun. Walker also
testified that he knew how to chamber a round on a 9 mm handgun.
       {¶ 136} Lang claims that Walker’s familiarity with how to load a 9 mm
handgun shows that Walker lied when he said that he did not know the make and
model of Lang’s handgun. However, Walker’s statement that he knew how to
load a 9 mm handgun does not establish that Walker lied when he stated, “I didn’t
know what kind of gun it was at the time.” Walker’s credibility was a matter for




                                         28
                                January Term, 2011




the jury to decide after they heard his testimony. Moreover, the defense failed to
object to such testimony and waived all but plain error. No plain error occurred.
         {¶ 137} Finally, Lang argues that unreliable DNA evidence was
improperly admitted. But as discussed in proposition II, this argument lacks
merit.
         {¶ 138} 2. Gruesome photographs. Lang argues that the trial court erred
in admitting two gruesome crime-scene photographs and three gruesome autopsy
photographs. However, trial counsel failed to object to this evidence at trial and
waived all but plain error with respect to those exhibits. State v. Trimble, 122
Ohio St.3d 297, 2009-Ohio-2961, 911 N.E.2d 242, ¶ 132.
         {¶ 139} In capital cases, nonrepetitive photographs, even if gruesome, are
admissible as long as the probative value of each photograph substantially
outweighs the danger of material prejudice to the accused. State v. Morales
(1987), 32 Ohio St.3d 252, 257, 513 N.E.2d 267; State v. Maurer (1984), 15 Ohio
St.3d 239, 15 OBR 379, 473 N.E.2d 768, paragraph seven of the syllabus.
Decisions on the admissibility of photographs are “left to the sound discretion of
the trial court.” State v. Slagle (1992), 65 Ohio St.3d 597, 601, 605 N.E.2d 916.
         {¶ 140} State’s exhibit No. 33-P is a decidedly gruesome photograph
showing the bodies of Cheek and Burditte inside the Durango after the shooting.
This photograph was probative of Lang’s intent and the manner and
circumstances of the victims’ deaths. See State v. Craig, 110 Ohio St.3d 306,
2006-Ohio-4571, 853 N.E.2d 621, ¶ 92. No plain error resulted from admitting
this photograph.
         {¶ 141} State’s exhibit No. 33-R shows where a shell casing was found on
the bloodstained area behind the passenger seat. However, the “photos of blood
stains * * * do not have a shock value equivalent to a photograph of a corpse.
The term ‘gruesome’ in the context of photographic evidence should, in most
cases, be limited to depictions of actual bodies or body parts.” State v. DePew



                                         29
                               SUPREME COURT OF OHIO




(1988), 38 Ohio St.3d 275, 281, 528 N.E.2d 542. Thus, the photograph of the
bloodstains was not precluded from admission into evidence.
          {¶ 142} State’s exhibits Nos. 31A and B are autopsy photographs
depicting the entry and exit gunshot wounds on Cheek’s head. State’s exhibit No.
32B depicts the exit wound of the gunshot through Burditte’s mouth. Although
these photographs are gruesome, each of them supported the coroner’s testimony
and provided a perspective of the victims’ wounds. No plain error occurred in
admitting these photographs. See State v. Trimble, 122 Ohio St.3d 297, 2009-
Ohio-2961, 911 N.E.2d 242, ¶ 148.
          {¶ 143} Based on the foregoing, proposition VIII is overruled.
          {¶ 144} Instructions. In proposition of law IV, Lang argues that the trial
court’s instructions on the R.C. 2929.04(A)(7) specification failed to provide the
jury with the option of finding that he was guilty under either the principal-
offender element or the prior-calculation-and-design element of that specification.
          {¶ 145} Lang failed to object to these instructions and waived all but plain
error. State v. Underwood (1983), 3 Ohio St.3d 12, 3 OBR 360, 444 N.E.2d 1332,
syllabus.     Moreover, defense counsel’s proposed instructions included the
language that Lang now contends was erroneous. Thus, the defense invited any
error and may not “ ‘take advantage of an error which he himself invited or
induced.’ ” State v. Bey (1999), 85 Ohio St.3d 487, 493, 709 N.E.2d 484, quoting
Hal Artz Lincoln-Mercury, Inc. v. Ford Motor Co. (1986), 28 Ohio St.3d 20, 28
OBR 83, 502 N.E.2d 590, paragraph one of the syllabus.
          {¶ 146} During final instructions, the trial court advised the jury that it
could find Lang guilty of aggravated murder in Counts One and Two if the jurors
found that he “purposely caused the death” of the victims “while committing,
attempting to commit, or fleeing immediately after committing or attempting to
commit the offense of aggravated robbery and/or did aid or abet another in so
doing.”




                                           30
                                January Term, 2011




       {¶ 147} The trial court also advised the jury that it could find Lang guilty
of Specification Three, the felony-murder death-penalty specification that
accompanied Counts One and Two, if it found that the “State proved beyond a
reasonable doubt that the aggravated murder as set forth in [Counts One and Two]
was committed while the Defendant was committing * * * the offense of
aggravated robbery and the Defendant was the principal offender in the
commission of the aggravated murder.” The trial court advised the jury that the
term “principal offender” meant the “actual killer.”
       {¶ 148} Lang argues that the trial court’s instructions on the R.C.
2929.04(A)(7) specifications were incomplete because they did not advise the
jury of the option of finding him guilty of the “prior calculation and design”
alternative as set forth in the statute. Lang also argues that the jury may have
found him guilty because the jurors were presented with an all-or-nothing choice
between finding him guilty as the shooter or acquitting him. Compare Beck v.
Alabama (1980), 447 U.S. 625, 100 S.Ct. 2382, 65 L.Ed.2d 392.
       {¶ 149} Pursuant R.C. 2929.04(A)(7), a defendant found guilty of
aggravated murder may also be found guilty of this death-penalty specification if
the defendant committed one of the enumerated felony murders and was either
“the principal offender in the commission of the aggravated murder or, if not the
principal offender, committed the aggravated murder with prior calculation and
design.” (Emphasis added.)
       {¶ 150} In Beck, the United States Supreme Court struck down an
Alabama statute that prohibited lesser-included-offense instructions in capital
cases. In so holding, the court stated, “[O]n the one hand, the unavailability of * *
* convicting on a lesser included offense may encourage the jury to convict for an
impermissible reason—its belief that the defendant is guilty of some serious crime
and should be punished. On the other hand, the apparently mandatory nature of
the death penalty may encourage it to acquit for an equally impermissible



                                         31
                             SUPREME COURT OF OHIO




reason—that, whatever his crime, the defendant does not deserve death. * * *
[T]hese two extraneous factors * * * introduce a level of uncertainty and
unreliability into the factfinding process that cannot be tolerated in a capital case.”
Id. at 642-643. See also Schad v. Arizona (1991), 501 U.S. 624, 646-647, 111
S.Ct. 2491, 115 L.Ed.2d 555.
       {¶ 151} Here, the trial court’s instructions on aggravated-murder counts
presented the jury with the option of finding Lang guilty as the principal offender
or as an aider or abettor. Unlike in Beck, the jury was presented with two options
of finding Lang guilty of the aggravated-murder counts. The jury was instructed
to consider the death-penalty specifications after making findings on the
aggravated-murder counts. Under these circumstances, it is illogical to conclude
that the jury would find the defendant guilty of Counts One and Two as an aider
or abettor, but find him guilty of Specification Three as the principal offender.
Accordingly, the court’s instructions were not constitutionally defective.
       {¶ 152} Moreover, Lang would have still been eligible for the death
penalty if the jury had found that he had committed the aggravated murder with
prior calculation and design. Thus, even if there was a Beck violation, such error
was harmless.
       {¶ 153} We reject Lang’s claims on the basis of plain error and invited
error and overrule proposition IV.
       {¶ 154} Prosecutorial misconduct. In proposition of law IX, Lang argues
that the prosecutor committed misconduct during the guilt-phase proceedings.
However, except where noted, defense counsel failed to object and waived all but
plain error. Childs, 14 Ohio St.2d 56, 43 O.O.2d 119, 236 N.E.2d 545, paragraph
three of the syllabus.
       {¶ 155} The test for prosecutorial misconduct is whether the remarks were
improper, and if so, whether they prejudicially affected the accused’s substantial
rights. State v. Smith (1984), 14 Ohio St.3d 13, 14, 14 OBR 317, 470 N.E.2d 883.




                                          32
                                January Term, 2011




The touchstone of the analysis “is the fairness of the trial, not the culpability of
the prosecutor.” Phillips, 455 U.S. at 219, 102 S.Ct. 940, 71 L.Ed.2d 78.
       {¶ 156} First, Lang argues that the prosecutor committed misconduct by
improperly seeking a commitment from the prospective jurors that they would
sign a death verdict. During voir dire, the prosecutor asked the prospective jurors
whether they could sign a death verdict if all 12 of them agreed that the
aggravating circumstances outweighed the mitigating factors beyond a reasonable
doubt. The prosecutor then asked individual jurors whether they could do so.
       {¶ 157} The prosecutor’s questioning was proper because the relevant
inquiry during voir dire in a capital case is whether the juror’s beliefs would
prevent or substantially impair his or her performance of duties as a juror in
accordance with the instructions and the oath. State v. Davis, 116 Ohio St.3d 404,
2008-Ohio-2, 880 N.E.2d 31, ¶ 76, citing Wainwright v. Witt (1985), 469 U.S.
412, 424, 105 S.Ct. 844, 83 L.Ed.2d 841. “Clearly, a juror who is incapable of
signing a death verdict demonstrates substantial impairment in his ability to fulfill
his duties.” State v. Franklin, 97 Ohio St.3d 1, 2002-Ohio-5304, 776 N.E.2d 26, ¶
34. Accordingly, Lang’s argument in this regard is not well taken.
       {¶ 158} Second, Lang argues that the prosecutor committed misconduct
by failing to lay a foundation to establish Sergeant Dittmore’s expertise before
presenting his testimony about drug dealers and drug transactions. As discussed
in proposition VIII, Dittmore testified that drug dealers sell “larger amounts of
drugs * * * surreptitiously behind the scenes, and those people generally know
each other.”
       {¶ 159} Pursuant to Evid.R. 702(B), an expert may be qualified by reason
of his or her “specialized knowledge, skill, experience, training, or education
regarding the subject matter of the testimony” to give an opinion that will assist
the jury in understanding the evidence and determining a fact at issue. Dittmore
testified that he had experience setting up drug transactions in his present job and



                                         33
                              SUPREME COURT OF OHIO




while serving on the police department’s vice unit.        Dittmore’s specialized
knowledge of drug-related transactions was knowledge of a matter not possessed
by the average layman. Accordingly, Dittmore was qualified to testify as an
expert on these matters under Evid.R. 702. Given Dittmore’s qualifications, the
prosecutor’s failure to tender Dittmore as an expert was of no consequence and
did not result in plain error. See State v. Skatzes, 104 Ohio St.3d 195, 2004-Ohio-
6391, 819 N.E.2d 215, ¶ 97.
       {¶ 160} Lang also argues that the prosecutor committed misconduct
during closing arguments by telling the jury that DNA evidence found on the
handgun “proves * * * beyond a reasonable doubt that Eddie Lang * * * is the
actual killer.” He contends that expert testimony offered in regard to the DNA
evidence does not support the prosecutor’s argument.        Lang incorporates his
argument from proposition II in claiming that the DNA evidence was unreliable
and should not have been admitted, because Foster could not testify to “a
reasonable degree of scientific certainty” that Lang was the source of DNA on the
handgun.    However, as discussed in proposition II, the DNA evidence was
properly admitted. Thus, the prosecutor’s argument about the DNA evidence was
a reasonable theory and represented a fair inference based on the record. No plain
error occurred.
       {¶ 161} Fourth, Lang asserts the existence of prosecutorial misconduct in
speculative comments made during closing argument, claiming that the prosecutor
argued, over defense objection, that Lang “took the gun * * * and turned it toward
Marnell who saw it coming because she put her hand up.” Lang asserts that the
prosecutor’s assertion that Cheek raised her hand to ward off the fatal gunshot
was not supported by the evidence.
       {¶ 162} Dr. Murthy, the coroner, testified that Cheek was shot at close
range, and the bullet had entered the left side of her head above the ear. He also
testified that there was a “prominent area of stippling” found on the back of




                                        34
                               January Term, 2011




Cheek’s left hand, which indicated that her hand was only a “few inches” from
the muzzle of the gun. The evidence also showed that Cheek had been sitting in
the front passenger seat and she had been shot from behind.             Thus, the
prosecutor’s argument represented a fair inference that could be made from the
record. See State v. Diar, 120 Ohio St.3d 460, 2008-Ohio-6266, 900 N.E.2d 565,
¶ 214-215.
       {¶ 163} Lang also claims that the prosecutor’s argument that Cheek “saw
it (the bullet) coming because she put her hand up” was a comment that
improperly focused on what the victim experienced in the final moments of her
life. But the prosecutor’s comments were not such remarks. Compare State v.
Wogenstahl (1996), 75 Ohio St.3d 344, 357, 662 N.E.2d 311.            Even if the
comments were improper, any errors were corrected by the trial court’s
instructions that the arguments of counsel were not evidence and that the jury was
the sole judge of the facts. See State v. Waddy (1992), 63 Ohio St.3d 424, 436,
588 N.E.2d 819.
       {¶ 164} Additionally, Lang contends that the prosecutor improperly
speculated during his final argument that Lang’s DNA was on the handgun
“[f]rom firing the gun.”     Michael Short, a forensic expert, testified: “The
discharging of a firearm would greatly increase the probability of finding * * *
what they call touch DNA on the surfaces of a firearm.” Lang’s argument fails,
because the prosecutor’s argument represented a fair characterization of Short’s
testimony. No plain error occurred.
       {¶ 165} Fifth, Lang argues that the prosecutor improperly vouched for
several of the state’s witnesses. An attorney may not express a personal belief or
opinion as to the credibility of a witness. State v. Williams (1997), 79 Ohio St.3d
1, 12, 679 N.E.2d 646.        “Vouching occurs when the prosecutor implies
knowledge of facts outside the record or places his or her personal credibility in
issue.” Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880 N.E.2d 31, ¶ 232.



                                        35
                              SUPREME COURT OF OHIO




          {¶ 166} Lang claims that the prosecutor improperly vouched for Walker’s
testimony and bolstered Walker’s claim that he did not shoot Cheek and Burditte.
The prosecutor argued: “We know Antonio didn’t enter the truck because he tells
us that.” These comments simply argue the evidence. The comments do not
vouch for Walker’s veracity or imply knowledge of facts outside the record.
          {¶ 167} Lang also claims that the prosecutor vouched for the testimony of
Short and his identification of the handgun. The prosecutor stated: “We know
that this is the murder weapon beyond a reasonable doubt. Mike Short told you
that.” This is not vouching. The prosecutor merely summarized the evidence
supporting his argument by referring to the witness who provided the testimony.
Lang’s argument is unpersuasive and rejected.
          {¶ 168} Lang further claims that the prosecutor vouched for Seery’s
testimony. Here, the prosecutor argued: “But I submit to you, and you judge his
credibility and you look at what he knew, he is telling the truth.” The trial court
sustained a defense objection to these comments and instructed the jury to
“disregard the Prosecutor’s indication that he believes that he was telling the
truth.”    Thus, the trial court’s instructions cured the effect of any improper
vouching. See State v. Garner (1995), 74 Ohio St.3d 49, 59, 656 N.E.2d 623
(jury is presumed to follow the trial court’s curative instructions).
          {¶ 169} In addition, Lang recasts several of his objections in proposition
VIII into claims of prosecutorial misconduct.            Lang claims prosecutorial
misconduct in introducing (1) testimony that Lang frequently wore red, to suggest
to the jurors that he was a gang member, (2) Dittmore’s testimony that he was a
member of the police department’s gang unit, (3) testimony that Lang’s nickname
was “Tech,” in an effort to associate him with guns, (4) Walker’s testimony that
Lang vomited after the murders and said, “[E]very time I do this, this same thing
happens,” (5) Lang’s statement that he may be guilty of conspiracy to commit
murder, and (6) Walker’s testimony about the make and model of the murder




                                          36
                                January Term, 2011




weapon. But as discussed in proposition VIII, testimony that Lang frequently
wore red constituted harmless error, and Lang’s opinion about his guilt of
conspiracy was not prejudicial. None of the other claims rise to the level of plain
error.
         {¶ 170} Finally, Lang argues that the extensive prosecutorial misconduct
during the guilt phase carried over into the jury’s penalty-phase deliberations. We
reject this argument because prejudicial misconduct did not occur.
         {¶ 171} Based on the foregoing, proposition IX is overruled.
         {¶ 172} Ineffective assistance of counsel. In proposition of law X, Lang
asserts that his counsel were ineffective during the guilt-phase proceeding.
Reversal of a conviction based on ineffective assistance requires that the
defendant show first that counsel’s performance was deficient, and second that the
deficient performance prejudiced the defendant so as to deprive the defendant of a
fair trial. Strickland v. Washington (1984), 466 U.S. 668, 687, 104 S.Ct. 2052, 80
L.Ed.2d 674. Accord State v. Bradley (1989), 42 Ohio St.3d 136, 538 N.E.2d
373, paragraph two of the syllabus.
         {¶ 173} First, Lang argues that his counsel were ineffective by failing to
forcefully challenge the state’s DNA evidence. However, the record belies this
claim. During cross-examination, defense counsel elicited from Michele Foster,
the state’s DNA expert, that there was such a small amount of DNA obtained
from the handgun that the DNA profile could not be entered into the CODIS
database. Counsel also elicited from Foster, “[W]hen we say to a reasonable
degree of scientific certainty this person is a source, that statistic has to be more
than 1 in 280 billion.”
         {¶ 174} Lang also argues that defense counsel should have moved to
suppress the DNA evidence under Evid.R. 401 through 403 (relevant evidence).
As discussed in proposition II, the state’s DNA evidence was relevant because it
tended to connect Lang to the handgun used to kill the victims. In addition, the



                                         37
                             SUPREME COURT OF OHIO




trial court could have determined that the admission of the DNA evidence
outweighed any danger of unfair prejudice, confusion of the issues, or misleading
the jury. Thus, this ineffectiveness claim also lacks merit.
       {¶ 175} Next, Lang argues that his counsel were ineffective by conceding
that the DNA found on the handgun matched his DNA. During closing argument,
his counsel stated:
       {¶ 176} “The gun. I was interested in noting how Mr. Barr misstated the
facts. He said Eddie Lang’s DNA is on the gun.
       {¶ 177} “That’s not what I heard. I think the Crime Lab people said that
he can’t be excluded. I think that’s what they said. I don’t think they said it is
conclusive.
       {¶ 178} “Plus, there was some minor DNA that they couldn’t identify
whose DNA it was. But maybe I am wrong. Maybe they did say that. It is
conclusively Eddie Lang’s DNA. Maybe that’s true.” (Emphasis added.)
       {¶ 179} Counsel’s argument was a poor attempt to rectify his previous
misstatements about the DNA evidence.           But Lang contends that defense
counsel’s concession was unduly prejudicial because there was no conclusive
proof that his DNA was found on the handgun. Even assuming that counsel’s
approach was deficient, Lang fails to establish prejudice under the Strickland test.
Evidence that Lang’s DNA might be on the handgun was not surprising, because
the handgun was his. Moreover, such evidence was not crucial to the outcome of
the defense case. Lang’s defense was that he gave Walker his handgun, and
Walker shot the victims. Thus, testimony that Walker’s DNA was not found on
the handgun was the key evidence, and testimony about Lang’s DNA was not.
This ineffectiveness claim is rejected.
       {¶ 180} Second, Lang argues that counsel were ineffective during final
argument by comparing the jury to a lynch mob. During final argument, trial
counsel stated:




                                          38
                                 January Term, 2011




       {¶ 181} “A lynch mob is made up of the same people that make up a jury.
They are citizens of the community, employers, employees, taxpayers, voters,
they are the same people.
       {¶ 182} “So what separates them? One thing separates a lynch mob from
a jury and one thing only. That’s your oath of office.
       {¶ 183} “* * *
       {¶ 184} “They (a lynch mob) are not interested in evidence. They are not
interested in the fact that there is no forensic evidence linking Eddie Lang to
either one of those murders. They are not interested in that.
       {¶ 185} “A jury is. A jury is interested, and they want to know of four
people in that vehicle on October 22, why do you run tests on three of them and
not the guy that got the deal?
       {¶ 186} “Why run tests on Jaron Burditte’s clothes? Why run tests on
Marnell Cheek’s clothes? Why run tests on Eddie Lang’s clothes, and stop, come
to a halt with Antonio Walker’s clothes? Why?
       {¶ 187} “A jury, not a lynch mob, would be interested in that. They are
made up of the same people.
       {¶ 188} “Now, just because a jury takes an oath of office does not mean
that they have to act like a jury. They can go in the jury room, close the jury door,
hey, let’s flip a coin. So guilty, let’s go. Okay. Jury has spoken.
       {¶ 189} “But the problem is violence was done to not only the Defendant
but beyond that. Violence was done to the system. If I am indicted, if the Court
is indicted, Prosecutor is indicted, if Mr. Koukoutas is indicted, even if one of
those Deputies are indicted, the only safeguard we have is the oath of office.
       {¶ 190} “Life will go on for everybody in this courtroom. If you act like a
jury or if you act like a lynch mob.”
       {¶ 191} Lang argues that trial counsel lost credibility and alienated the
jury when he made his lynch-mob argument. Lang contends that the jury may



                                         39
                            SUPREME COURT OF OHIO




have perceived counsel’s lynch-mob comparison as an attempt to play the race
card, particularly because an African-American counsel made the argument on
behalf of an African-American defendant.
       {¶ 192} Counsel for both sides are afforded wide latitude during closing
arguments. State v. Brown (1988), 38 Ohio St.3d 305, 317, 528 N.E.2d 523.
Debatable trial tactics generally do not constitute a deprivation of effective
counsel. State v. Phillips, 74 Ohio St.3d at 85, 656 N.E.2d 643. Trial counsel’s
lynch-mob argument focused the jury’s attention on their oath and obligation as
jurors. Counsel’s argument also highlighted the lack of forensic testing conducted
on Walker’s clothing. Lang’s claim that counsel’s argument alienated the jury by
presenting the imagery of racist brutality is speculative. Thus, counsel’s decision
to make this argument was a “tactical” decision and did not rise to the level of
ineffective assistance. See Bradley, 42 Ohio St.3d at 144, 538 N.E.2d 373.
       {¶ 193} Third, Lang argues that his counsel were ineffective by failing to
hire a forensic expert to conduct independent testing of Walker’s clothing to
obtain evidence to support his claim that Walker was the principal offender.
       {¶ 194} The police seized Walker’s shoes and the hooded sweatshirt he
was wearing on the night of the murders, but not his pants. Foster examined
Walker’s shoes and hooded sweatshirt and found no blood or trace evidence.
Gunshot-residue tests were not conducted on these clothes, because the state
never requested it.
       {¶ 195} Lang argues that defense counsel were ineffective by failing to
secure a forensic expert to test the pants that Walker was wearing on the night of
the murders for bloodstains and gunshot residue. However, counsel could not
make such a request, because the police never seized his pants.         Thus, this
ineffectiveness claim lacks merit.
       {¶ 196} As for the other clothing, counsel’s failure to pursue independent
testing of them appears to have been a tactical decision. See State v. Hartman




                                        40
                                January Term, 2011




(2001), 93 Ohio St.3d 274, 299, 754 N.E.2d 1150. Moreover, defense counsel
used the state’s failure to conduct testing of Walker’s clothing during closing
arguments as a reason for finding him not guilty. Finally, resolving this issue in
Lang’s favor would be speculative. “Nothing in the record indicates what kind of
testimony an * * * expert could have provided. Establishing that would require
proof outside the record, such as affidavits demonstrating the probable testimony.
Such a claim is not appropriately considered on a direct appeal.”           State v.
Madrigal (2000), 87 Ohio St.3d 378, 390-391, 721 N.E.2d 52.
       {¶ 197} Fourth, Lang argues that his counsel were unprepared to
effectively cross-examine Dr. Murthy, the coroner. During cross-examination of
Dr. Murthy, defense counsel asked about finding a firearm:
       {¶ 198} “Q: Okay. When you examined the body of Jaron Burditte, you
took a firearm off of that body, didn’t you?
       {¶ 199} “Mr. Scott (prosecutor): Objection.
       {¶ 200} “Mr. Beane (trial counsel): It is in his report, Your Honor.
       {¶ 201} “Mr. Barr (prosecutor): Where?
       {¶ 202} “The Court: Let’s find it in the report.
       {¶ 203} “Mr. Beane: On the bottom, weapon, firearm.
       {¶ 204} “Mr. Barr: No, no, that is the cause.
       {¶ 205} “The Court: You can ask the question.
       {¶ 206} “Q: The weapon down is firearm. That is the cause of death, not
the fact that that is on him?
        {¶ 207} “* * *
        {¶ 208} “A: Yes, yes.
        {¶ 209} “Q: Thank you.
        {¶ 210} “The Court: So that the jury understands, in looking at the report,
it was not on the person. It was just indicated that that was the cause of death.”




                                         41
                              SUPREME COURT OF OHIO




       {¶ 211} Lang contends that trial counsel’s questioning showed that his
counsel were unprepared and diminished their credibility with the jury. These
claims are speculative. Moreover, counsel’s mistake was quickly corrected to
ensure that the jury was not misled. Thus, counsel’s misstep made no difference
in the outcome of the case.
       {¶ 212} Fifth, Lang argues that his counsel were ineffective by failing to
challenge the chain of custody of the handgun seized from the defendant’s
vehicle. Lang does not assert that there was an actual problem with the chain of
custody. Rather, he contends that the state failed to establish the chain of custody
for the gun between the time it was seized and when it was taken to the lab.
       {¶ 213} Counsel’s action appears to have been a tactical decision.
Nothing in the record indicates that there was a problem with the chain of
custody. Moreover, Sergeant Gabbard testified that the handgun was collected
and forwarded to the Stark County Crime Lab. Given the strong presumption that
counsel’s performance constituted reasonable assistance, this claim is rejected.
Bradley, 42 Ohio St.3d at 144, 538 N.E.2d 373.
       {¶ 214} Sixth, Lang argues that his counsel were ineffective by failing to
request the court to seal the prosecutor’s file for appellate purposes.        Lang
contends that sealing was necessary to ensure the complete disclosure of
exculpatory evidence as required by Brady v. Maryland (1963), 373 U.S. 83, 87,
83 S.Ct. 1194, 10 L.Ed.2d 215. But the court was not required to seal the
prosecutor’s file based on speculation that the prosecutor might have withheld
exculpatory evidence. State v. Frazier, 115 Ohio St.3d 139, 2007-Ohio-5048, 873
N.E.2d 1263, ¶ 123.       Moreover, we denied a defense motion to seal the
prosecutor’s file that was filed with this court. State v. Lang, 118 Ohio St.3d
1469, 2008-Ohio-3153, 889 N.E.2d 545. Thus, this claim is also rejected.
       {¶ 215} As a final matter, Lang raises other alleged acts of ineffective
assistance of counsel, but even if we assume deficient performance by counsel,




                                        42
                               January Term, 2011




none prejudiced him. Strickland, 466 U.S. at 687, 104 S.Ct. 2052, 80 L.Ed.2d
674. As discussed in other propositions of law, Lang was not prejudiced by his
counsel’s failure to object to the indictment (III), the instructions on the R.C.
2929.04(A)(7) specifications (IV), Walker’s prior consistent statement (VII),
gruesome photographs (VIII), prosecutorial misconduct (IX), or the failure to
request the individual voir dire of jurors about their possible discussions with
juror No. 386 (I).
       {¶ 216} Furthermore, Lang was not prejudiced by his counsel’s failure to
object to testimony that his nickname was “Tech,” or that Lang vomited and said,
“[E]very time I do this, this same thing happens,” or Walker’s testimony about the
make and model of the handgun (VIII). Lang also suffered no prejudice from
counsel’s failure to object to Dittmore’s testimony that he was employed by the
police department’s gang unit or his testimony about the selling practices of drug
dealers (VIII).
       {¶ 217} Based on the foregoing, we overrule proposition X.
       {¶ 218} Sufficiency and manifest weight of the evidence. In proposition of
law V, Lang challenges both the sufficiency and manifest weight of the evidence
to convict him as the principal offender of the aggravated murders as charged in
Specification Three of Counts One and Two.
       {¶ 219} A claim raising the sufficiency of the evidence invokes a due
process concern and raises the question whether the evidence is legally sufficient
to support the jury verdict as a matter of law. State v. Thompkins (1997), 78 Ohio
St.3d 380, 386, 678 N.E.2d 541. In reviewing such a challenge, “[t]he relevant
inquiry is whether, after viewing the evidence in a light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of
the crime proven beyond a reasonable doubt.” State v. Jenks (1991), 61 Ohio
St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus, following Jackson v.
Virginia (1979), 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560.



                                       43
                            SUPREME COURT OF OHIO




       {¶ 220} A claim that a jury verdict is against the manifest weight of the
evidence involves a different test. “ ‘The court, reviewing the entire record,
weighs the evidence and all reasonable inferences, considers the credibility of
witnesses and determines whether in resolving conflicts in the evidence, the jury
clearly lost its way and created such a manifest miscarriage of justice that the
conviction must be reversed and a new trial ordered. The discretionary power to
grant a new trial should be exercised only in the exceptional case in which the
evidence weighs heavily against the conviction.’ ” Thompkins at 387, quoting
State v. Martin (1983), 20 Ohio App.3d 172, 175, 20 OBR 215, 485 N.E.2d 717.
       {¶ 221} Lang’s sufficiency claims lack merit.       Walker’s and Seery’s
testimony, evidence that the murder weapon was found in Lang’s possession, and
DNA evidence sufficiently established Lang’s guilt as the principal offender. The
evidence showed that on the night of October 22, 2006, Lang and Walker agreed
to rob a drug dealer. Lang suggested that they rob Burditte. Their plan was to
meet Burditte, enter his car, and rob him. Lang then called Burditte and arranged
a meeting to purchase crack cocaine from him that evening.
       {¶ 222} Lang and Walker went to the meeting location later that night.
Lang carried a 9 mm handgun and loaded it while they waited for Burditte to
arrive. Shortly thereafter, Burditte and Cheek arrived. According to Walker,
Lang got into the backseat of their vehicle and shot Burditte and Cheek.
       {¶ 223} On the following day, Lang went to Seery’s house and admitted to
him that he had shot the victims. When the police later arrested Lang, they found
a 9 mm handgun in the backseat of the car that he was driving.             Forensic
examination of the handgun identified it as the murder weapon. Additionally,
Foster testified that Lang could not be excluded as a possible source of DNA that
was found on the handgun.
       {¶ 224} Nevertheless, Lang argues that the evidence is insufficient to
convict him. Lang asserts that Walker’s testimony was not credible, because he




                                        44
                                January Term, 2011




accepted a plea deal in exchange for his testimony against him. He also argues
that Seery’s testimony should be discounted because Seery had initially told
police that he did not know anything about the killings. But these claims call for
an evaluation of Walker’s and Seery’s credibility, which is not proper on review
of evidentiary sufficiency. State v. Drummond, 111 Ohio St.3d 14, 2006-Ohio-
5084, 854 N.E.2d 1038, ¶ 200.
       {¶ 225} Lang also argues that none of his clothing was found with blood
or gunshot residue, and Walker’s clothing was untested. But Foster testified that
she examined Walker’s hooded sweatshirt and shoes and found no blood or other
trace evidence linking Walker to the murders.
       {¶ 226} Finally, Lang argues that none of the scientific evidence
established that he was the principal offender. This argument overlooks evidence
tending to show that Lang’s DNA was found on the handgun and Walker’s DNA
was not.    However, Lang continues to argue that the DNA evidence was
unreliable because testing did not establish that his DNA was found on the
handgun to a reasonable degree of scientific certainty.          As discussed in
proposition II, questions about the certainty of the DNA results went to the weight
of the evidence and not its admissibility.
       {¶ 227} Despite some discrepancies, the jury accepted the testimony of the
state’s witnesses. Furthermore, a review of the entire record shows that the
testimony was neither inherently unreliable nor unbelievable. Therefore, witness
testimony, circumstantial evidence, and forensic evidence provided sufficient
evidence to prove beyond a reasonable doubt that Lang was guilty of the R.C.
2929.04(A)(7) specifications.
       {¶ 228} Although Lang does not raise the point, we note that Foster
provided conflicting testimony about the DNA evidence found on the handgun.
Foster testified that Lang could not be excluded as a possible minor source of
DNA. Foster then testified that the chance of finding the major DNA profile that



                                         45
                             SUPREME COURT OF OHIO




was found on the pistol is 1 in 3,461. Foster also testified that there was a minor
contributor to the DNA but “[t]here wasn’t enough there of that second person * *
* to compare to anyone * * * [and] we couldn’t say anything about that minor
person that was present.” Thus, Foster’s testimony that there was insufficient
DNA to identify the minor contributor is inconsistent with her testimony that
Lang could not be excluded as a possible minor source of the DNA that was
found.
         {¶ 229} It is apparent from the context of Foster’s testimony that she
misspoke about Lang’s DNA. It appears that Foster meant to say that Lang could
not be excluded as a possible major source rather than a minor source of DNA
found on the handgun.
         {¶ 230} Even discounting Foster’s testimony, sufficient evidence was
presented to prove beyond a reasonable doubt that Lang is guilty of the
aggravated murders as the principal offender. Walker’s and Seery’s testimony
established that Lang was the principal offender. The murder weapon belonged to
Lang, and the police found it in the back of the car that Lang was driving.
Moreover, the presence of Lang’s DNA on the handgun was not crucial to the
state’s case, because it was Lang’s handgun, and his DNA could be expected to be
found on it. Accordingly, the jury could have found Lang guilty of Specification
Three of Counts One and Two without the DNA testimony.
         {¶ 231} With respect to Lang’s manifest-weight challenges, this is not an
“‘exceptional case in which the evidence weighs heavily against the conviction.’ ”
Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541, quoting Martin, 20 Ohio
App.3d at 175, 20 OBR 215, 485 N.E.2d 717. Lang’s challenge to the credibility
of Walker’s and Seery’s testimony is unpersuasive. Thus, the jury neither lost its
way nor created a manifest miscarriage of justice in convicting Lang of
Specification Three of Counts One and Two.
         {¶ 232} Based on the foregoing, we overrule proposition V.




                                        46
                                  January Term, 2011




                                Penalty-Phase Issues
          {¶ 233} Victim-impact testimony and readmission of guilt-phase evidence.
In proposition of law XV, Lang argues that the trial court erred by admitting
victim-impact testimony from the victims’ siblings in thepenalty phase of the trial.
Lang also argues that the trial court erred in readmitting guilt-phase evidence
during the penalty phase.
          {¶ 234} 1. Victim-impact testimony.        The trial court, over defense
objection, allowed LaShonda Burditte, the sister of Jaron, and Rashu Jeffries, the
brother of Cheek, to testify about the victims.
          {¶ 235} LaShonda briefly discussed Jaron’s early life, his schooling, his
Navy enlistment, and his work record. LaShonda testified that Jaron married and
had two daughters. She mentioned that Jaron was charged with possession of
cocaine in 2005 and was sent to a halfway house, and he later lived with
LaShonda. She also testified that Jaron and Cheek met in June 2006, and Jaron
was 32 years old when he was killed.
          {¶ 236} Rashu testified that Cheek was raised in Canton and was one of
four children. He stated that Cheek graduated from Canton McKinley High
School and was the mascot for the band. Rashu mentioned that Cheek married
when she was 18 years old, and she had two children. Rashu also discussed
Cheek’s employment history and stated that she was 40 years old when she was
killed.
          {¶ 237} Victim-impact    testimony      does   not   violate   constitutional
guarantees. See Payne v. Tennessee (1991), 501 U.S. 808, 825, 111 S.Ct. 2597,
115 L.Ed.2d 720. This court has permitted victim-impact testimony in limited
situations in capital cases when the testimony is not overly emotional or directed
to the penalty to be imposed. See Hartman, 93 Ohio St.3d at 292, 754 N.E.2d
1150. In Hartman, the victim’s mother briefly discussed the victim’s early life,
her schooling, her close-knit family, and the victim’s contact with her family after



                                          47
                             SUPREME COURT OF OHIO




she moved from North Carolina to Ohio. Id. The witness also testified, “[I]t has
been an extremely bad time for us and will be from now on. She’ll never leave
our heart.” Id.
       {¶ 238} Like the testimony in Hartman, LaShonda’s and Rashu’s
testimony was not overly emotional. Both witnesses briefly summarized the
victims’ lives, their schooling, their marriages and children, and their work
history. Neither witness mentioned the effect that the victim’s death had on their
families.   Moreover, neither witness mentioned or recommended a possible
sentence.
       {¶ 239} Lang cites State v. White (1999), 85 Ohio St.3d 433, 446, 709
N.E.2d 140, in arguing that the victim-impact testimony was improper. White
held that victim-impact testimony about the impact on victims of noncapital
crimes in a capital-murder case was improper.         Id. at 446-447.     Unlike the
testimony in White, victim-impact testimony presented during Lang’s trial
addressed the impact on only the victims of capital crimes. Lang’s reliance on
White is rejected. Thus, the trial court did not abuse its discretion in admitting the
limited victim-impact testimony.
       {¶ 240} 2. Readmission of guilt-phase evidence.          At the start of the
penalty phase, the trial court, over defense objection, readmitted the handgun and
the swab of the grip, trigger, and slide area of the handgun, Lang’s police
statement, two spent cartridges, one spent bullet, a photograph of the victims as
they were found in the Durango, and the coroner’s photographs and autopsy
reports.
       {¶ 241} R.C. 2929.03(D)(1) provides that the prosecutor at the penalty
stage of a capital proceeding may introduce “any evidence raised at trial that is
relevant to the aggravating circumstances the offender was found guilty of
committing.” See State v. DePew, 38 Ohio St.3d 275, 528 N.E.2d 542, paragraph
one of the syllabus. The trial court did not abuse its discretion in readmitting this




                                         48
                               January Term, 2011




evidence because these items bore some relevance to the nature and
circumstances surrounding the R.C. 2929.04(A)(5) and (A)(7) specifications.
       {¶ 242} Based on the foregoing, proposition XV is overruled.
       {¶ 243} Instructions. In proposition of law XIV, Lang argues that that the
trial court’s improper instructions rendered the jury’s penalty-phase verdict
unreliable.
       {¶ 244} 1. Instructions on mitigating factors. During jury selection, the
trial court advised the first group of prospective jurors, “If the State proved that
the specific aggravating circumstance outweighed any of the mitigating factors,
then you would have to, the law would require you to consider and to in fact order
the death penalty.” (Emphasis added.) The trial court provided similar instructions
to subsequent groups of prospective jurors.
       {¶ 245} Lang argues that the trial court’s failure to advise the prospective
jurors that they must weigh the mitigating factors collectively was improper and
prejudicial. However, Lang’s failure to object to these instructions waived all but
plain error. Underwood, 3 Ohio St.3d 12, 3 OBR 360, 444 N.E.2d 1332, syllabus.
       {¶ 246} The trial court’s voir dire instructions were incorrect. “The law
requires that the mitigating factors be considered collectively, not individually.”
State v. Fears (1999), 86 Ohio St.3d 329, 345, 715 N.E.2d 136. However, the
trial court’s penalty-phase instructions properly advised the jurors of the correct
standard for considering the mitigating factors.        “[T]he judge’s shorthand
references to legal concepts during voir dire cannot be equated to final
instructions given shortly before the jury’s penalty deliberations.”       State v.
Stallings (2000), 89 Ohio St.3d 280, 285, 731 N.E.2d 159. Thus, the trial court’s
penalty-phase instructions cured its earlier misstatements. See State v. Ahmed,
103 Ohio St.3d 27, 2004-Ohio-4190, 813 N.E.2d 637, ¶ 147. No plain error
occurred.




                                        49
                             SUPREME COURT OF OHIO




       {¶ 247} 2. Instructions on consideration of guilt-phase evidence. During
penalty-phase instructions, the trial court advised the jury:
       {¶ 248} “Some of the evidence and testimony that you considered in the
trial phase of this case may not be considered in this sentencing phase. We went
through the exhibits. I’ve culled out only certain exhibits that will be with you in
the jury room.
       {¶ 249} “For purposes of this proceeding, only that evidence admitted in
the trial phase that is relevant to the aggravating circumstances and to any of the
mitigating factors is to be considered by you. You will also consider all of the
evidence admitted during the sentencing phase.”
       {¶ 250} Lang argues that the instructions improperly allowed the jury to
determine which guilt-phase evidence was relevant to the aggravating
circumstances during the penalty phase. However, defense counsel failed to
object to this instruction and waived all but plain error. Underwood, 3 Ohio St.3d
12, 3 OBR 360, 444 N.E.2d 1332, syllabus. Neither plain error nor any other
error occurred.
       {¶ 251} It is the trial court’s responsibility to determine what guilt-phase
evidence is relevant in the penalty phase. See State v. Getsy (1998), 84 Ohio
St.3d 180, 201, 702 N.E.2d 866. Here, the trial court’s instructions on relevancy
limited the jury’s consideration of the guilt-phase evidence and testimony to the
two aggravating circumstances and the mitigating factors.         The trial court’s
instructions also made it clear that the jury would see only those guilt-phase
exhibits that the trial judge admitted and deemed relevant. Viewing the penalty-
phase instructions as a whole, we conclude that the trial court adequately guided
the jury as to the evidence to consider in the penalty phase. Proposition XIV is
overruled.
       {¶ 252} Prosecutorial misconduct. In proposition of law XII, Lang argues
that the prosecutor committed misconduct during the penalty-phase proceedings.




                                          50
                               January Term, 2011




However, defense counsel’s failure to object waived all but plain error. Childs,
14 Ohio St.2d 56, 43 O.O.2d 119, 236 N.E.2d 545, paragraph three of the
syllabus.
       {¶ 253} First, Lang argues that the prosecutor misrepresented the evidence
during final argument by stating, “We know now that Eddie was born in
Baltimore, Maryland, that until the age of 10 life seemed to be pretty good.”
(Emphasis added.) Lang argues that this argument mischaracterized the evidence
because Yahnena Robinson, Lang’s half-sister, testified, “A lot of times my
mother didn’t let him [Lang’s father] come” to see Lang. Lang argues that
Robinson’s testimony shows that he did not have a good or normal childhood.
       {¶ 254} Other testimony supported the prosecutor’s argument. Robinson
also testified, “We had a typical brother sister relationship. We would watch
movies and play school, other things that an older sister do [sic] with a younger
brother we shared and did” before Lang was ten. Thus, the prosecutor’s argument
represented fair comment. No plain error occurred.
       {¶ 255} Second, Lang argues that the prosecutor misstated the evidence in
arguing that the trauma he suffered while living with his father for two years was
not supported by the evidence.     Robinson and Tracy Carter, Lang’s mother,
testified about the trauma Lang suffered during the two years that he lived with
his father and the counseling and psychiatric treatment that Lang received for this
trauma after returning home.
       {¶ 256} During rebuttal argument, the prosecutor stated that the jury could
discount testimony from Lang’s mother and sister about Lang’s trauma. The
prosecutor argued, “[I]t is all speculation as to what happened in that two-year
period of time. Nobody knows. But they want you to speculate that bad things
happened when there is absolutely no evidence of that.” (Emphasis added.)
       {¶ 257} The prosecutor’s argument mischaracterized the evidence because
Robinson’s and Carter’s testimony constituted evidence of what happened to



                                        51
                             SUPREME COURT OF OHIO




Lang when he lived with his father. Nevertheless, when viewed in its entirety, the
prosecutor’s misstatement did not contribute unfairly to the death verdict and did
not create outcome-determinative plain error. See Bey, 85 Ohio St.3d at 497, 709
N.E.2d 484.
       {¶ 258} Third, Lang argues that the prosecutor improperly faulted him for
not taking his medications as a child. Lang complains that the prosecutor argued,
“And we know that his mother on numerous occasions sought help for Eddie, but
Eddie didn’t take his medication.”
       {¶ 259} During final argument, the prosecutor mentioned Lang’s failure to
take his medications while summarizing the mitigating testimony.                  The
prosecutor’s argument followed Carter’s testimony that Lang took medication for
depression and other psychiatric or behavioral problems before and after he lived
with his father. But she also stated that Eddie “did not take it all the time.”
       {¶ 260} Lang contends that the prosecutor’s argument improperly
criticized his struggle with mental health and turned a mitigating factor into an
aggravating circumstance. Review of the state’s argument in its entirety shows
that the prosecutor’s argument about Lang’s medications was an isolated remark
that did not convey the improper meaning that Lang suggests. See State v.
Braden, 98 Ohio St.3d 354, 2003-Ohio-1325, 785 N.E.2d 439, ¶ 89. Indeed,
isolated comments by a prosecutor are not to be taken out of context and given
their most damaging meaning. Donnelly v. DeChristoforo (1974), 416 U.S. 637,
646-647, 94 S.Ct. 1868, 40 L.Ed.2d 431. Moreover, the court’s instructions
clearly described the aggravating circumstances that the jury was to consider
during deliberations. No plain error occurred.
       {¶ 261} Fourth, Lang argues that the prosecutor committed misconduct by
referring to him by the nickname “Tek” during the penalty-phase opening
statements. During the state’s opening statement, the prosecutor advised the
jurors of the aggravating circumstances: “The first is that Eddie Lang, also known




                                          52
                               January Term, 2011




as Tek, committed the offense of * * *.” The prosecutor repeated the reference to
Lang’s nickname in advising the jury about the second aggravating circumstance.
The prosecutor also completed his opening statement by stating, “Based upon that
I submit that * * * two sentences of death shall by [sic] pronounced against Eddie
Lang, also known as Tek * * *.”
       {¶ 262} Lang argues that the prosecutor’s reference to his nickname was
an improper attempt to associate him with gangs and violence. As discussed in
proposition VIII, no testimony was introduced explaining the meaning of Lang’s
nickname. Thus, Lang’s claim that the prosecutor was trying to paint him as a
gang member is speculative.       Nevertheless, the prosecutor’s use of Lang’s
nickname was unnecessary and may have been an attempt to impugn his
character.   But the prosecutor did not repeat Lang’s nickname during the
remainder of the penalty-phase proceedings. Although error, the prosecutor’s
brief remarks do not rise to the level of outcome-determinative plain error.
       {¶ 263} Fifth, Lang argues that the prosecutor committed misconduct by
improperly making a victim-impact comment during the state’s closing argument.
Lang complains that the prosecutor argued, “We know that Eddie has a child just
like Jaron and Marnell.” Lang argues that the prosecutor’s comments about the
victims’ children were made only to enhance the enormity of the crime. In the
alternative, Lang argues that the prosecutor’s statement about kids “just like Jaron
and Marnell” presented the argument that the two victims had once been children
too.
       {¶ 264} The prosecutor’s isolated remarks about the victims’ children
were made while summing up the mitigating evidence. “Merely mentioning the
personal situation of the victim’s family, without more, does not constitute
misconduct.” State v. Goodwin (1999), 84 Ohio St.3d 331, 339, 703 N.E.2d 1251.
The prosecutor’s brief remarks did not result in plain error. Moreover, Lang’s
alternative argument is speculative and lacks merit.



                                        53
                              SUPREME COURT OF OHIO




       {¶ 265} Finally, Lang argues that the prosecutor committed misconduct
during closing argument by arguing that the jurors should “render justice” and
impose a sentence of death.
       {¶ 266} “There is nothing inherently erroneous in calling for justice * *
*.” State v. Evans (1992), 63 Ohio St.3d 231, 240, 586 N.E.2d 1042. The
prosecutor’s argument was within the creative latitude afforded both parties in
closing arguments. See Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880 N.E.2d 31,
¶ 311. No plain error occurred.
       {¶ 267} Based on the foregoing, proposition XII is rejected.
       {¶ 268} Ineffective assistance of counsel. In proposition of law XIII, Lang
argues that his counsel provided ineffective assistance on multiple occasions
during the penalty phase.
       {¶ 269} First, he argues that his counsel failed to offer evidence of
Cheek’s involvement in Burditte’s criminal activities to show that Cheek
“induced or facilitated” the offense.
       {¶ 270} Inducing or facilitating the offense is a statutory mitigating factor.
See R.C. 2929.04(B)(1). Lang argues that his counsel should have established the
existence of this factor by presenting evidence showing that Cheek was Burditte’s
girlfriend and knew that Burditte had planned to sell drugs on the night of the
murders, because Burditte was found with a package of cocaine in his hand.
       {¶ 271} No evidence was presented showing that Cheek was involved
with the drug sale on the night of the murders. The fact that Cheek was sitting in
the front seat with Burditte at the time of the drug sale is not sufficient to establish
her involvement or show that she “induced or facilitated” the offense. R.C.
2929.04(B)(1); see Williams, 79 Ohio St.3d at 18, 679 N.E.2d 646. Moreover,
Lang’s assertion that his counsel should have presented evidence of Cheek’s
involvement in Burditte’s other criminal activities is not well founded, because




                                          54
                               January Term, 2011




nothing shows that such evidence existed. Thus, this is a speculative claim and it
lacks merit.
        {¶ 272} Even if such evidence did exist, the presentation of testimony
suggesting that Cheek induced or facilitated her own murder might have backfired
on the defense. The jury might have viewed trial counsel’s attempt to present
such evidence as unnecessarily attacking Cheek’s character. Thus, counsel were
not ineffective by failing to offer evidence suggesting that Cheek induced or
facilitated the offense.
        {¶ 273} Second, Lang argues that his counsel failed to fully investigate,
prepare, and present mitigating evidence.
        {¶ 274} The presentation of mitigating evidence is a matter of “trial
strategy.” Keith, 79 Ohio St.3d at 530, 684 N.E.2d 47. “ ‘Moreover, “strategic
choices made after thorough investigation of law and facts relevant to plausible
options are virtually unchallengeable.” ’ ” State v. Bryan, 101 Ohio St.3d 272,
2004-Ohio-971, 804 N.E.2d 433, ¶ 189, quoting Wiggins v. Smith (2003), 539
U.S. 510, 521, 123 S.Ct. 2527, 156 L.Ed.2d 471, quoting Strickland, 466 U.S. at
690-691, 104 S.Ct. 2052, 80 L.Ed.2d 674.
        {¶ 275} Lang claims that his counsel were deficient because they failed to
collect and present his medical records, school records, police records, and social-
service records to corroborate the mitigation testimony of Carter and Robinson.
        {¶ 276} Defense counsel employed a mitigation expert, a psychologist,
and a criminal investigator in preparing for trial. Each of these individuals began
working on Lang’s case several months before the penalty phase. The defense
also requested records about Lang from the Department of Social Services in
Baltimore, Maryland, which was Lang’s childhood home. Thus, the record shows
that defense counsel thoroughly prepared for the penalty phase of the trial.
        {¶ 277} The record does not show why this documentary evidence was not
introduced into evidence. But Carter and Robinson provided lengthy testimony



                                         55
                             SUPREME COURT OF OHIO




about Lang’s background, his father’s abuse, and the mental-health problems
Lang suffered before and after living with his father for two years. Counsel’s
decision to rely solely on Carter’s and Robinson’s testimony constituted a tactical
choice and not ineffective assistance of counsel. See State v. Hand, 107 Ohio
St.3d 378, 2006-Ohio-18, 840 N.E.2d 151, ¶ 241.
        {¶ 278} Additionally, Lang claims that his counsel failed to present a
psychologist as a witness to explain the impact of his childhood abuse, his
abduction by his father, and the failure to take medications. Dr. Jeffrey Smalldon,
a clinical psychologist employed by the defense, interviewed and performed
psychological testing on Lang and also interviewed Lang’s mother and half-sister.
Lang’s claim that Dr. Smalldon would have provided important mitigating
evidence on his behalf is speculative at best, and counsel’s decision not to call Dr.
Smalldon as a witness was a tactical choice as part of a trial strategy.
        {¶ 279} Third, Lang argues that his counsel misrepresented the evidence
during closing argument by telling the jury, “You learned that [Lang] had
siblings, that * * * like the prosecutor said, pretty normal childhood up until he
was ten.” (Emphasis added.) Lang argues that counsel’s argument misrepresented
the evidence about his childhood and was prejudicial.
        {¶ 280} Defense counsel’s argument did not misrepresent the evidence.
Carter testified that Lang did not meet his abusive father until he was ten years
old. As discussed in proposition XII, Robinson also testified that before Lang was
ten years old, they “had a typical brother sister relationship.”
        {¶ 281} Counsel’s argument also maintained defense credibility and
allowed the defense to focus the jury’s attention on defense counsel’s argument
that addressed Lang’s abuse after his father abducted him.           Thus, counsel’s
characterization of Lang’s early childhood did not result in ineffective assistance
of counsel. See State v. Jones (2001), 91 Ohio St.3d 335, 356-357, 744 N.E.2d
1163.




                                          56
                                January Term, 2011




       {¶ 282} Fourth, Lang argues that his counsel were ineffective by failing to
present evidence to the jury that they promised to present during the opening
statements.
       {¶ 283} Lang claims that his counsel broke his promise to present
evidence showing that he grew up in “one of the most dangerous” neighborhoods
in Baltimore. However, counsel did not make a direct promise that he would
present such evidence. Rather, trial counsel told the jury, “[Y]ou will probably
hear the neighborhood is now known as one of the most dangerous ones in the
State of Maryland.” (Emphasis added.) Thus, Lang has failed to show that his
counsel broke such a promise to the jury.
       {¶ 284} Lang also argues that his counsel broke a promise to present
testimony that he suffered from thoughts of suicide. During opening statements,
defense counsel stated that Lang was a “different person” after he returned home
following his abduction. Counsel also stated, “You’ll hear about Eddie’s thoughts
of suicide.”
       {¶ 285} Defense counsel presented no evidence during the mitigation case
that Lang had considered suicide. Thus, counsel were deficient in failing to keep
this promise. But Lang has not established that this deficiency was prejudicial.
See Strickland, 466 U.S. at 687, 104 S.Ct. 2052, 80 L.Ed.2d 674. He merely
speculates that such an omission caused the defense to lose credibility and
weakened the overall defense case. Accordingly, this claim is rejected.
       {¶ 286} Fifth, Lang argues that counsel were ineffective by failing to
object to prosecutorial misconduct, instructions, and rulings of the trial court. But
none of these claims has any merit. As discussed in other propositions, counsel
were not ineffective by failing to object to prosecutorial misconduct (proposition
XII) or to the court’s instruction on reasonable doubt (proposition XX). Counsel
were also not ineffective by failing to object to the trial court’s instructions on the




                                          57
                            SUPREME COURT OF OHIO




consideration of trial-phase evidence during the penalty phase (proposition XIV)
or the imposition of court costs (proposition XIX).
       {¶ 287} Finally, Lang argues that the cumulative effect of counsel’s errors
and omissions resulted in ineffective assistance of counsel. However, the record
shows that Lang received a fair trial, and any error was nonprejudicial.
       {¶ 288} Based on the foregoing, proposition XIII is rejected.
       {¶ 289} Arbitrary sentencing. In proposition of law XI, Lang argues that
his death sentence for Cheek’s murder should be vacated because the jury’s
sentencing recommendations — life for Burditte’s murder (Count One) and death
for Cheek’s murder (Count Two) — are arbitrary.           Lang contends that the
disparity in sentencing occurred because Burditte was a drug dealer and Cheek
was not. Consequently, Lang argues, the jury improperly considered the victim’s
status as an aggravating circumstance in reaching its death verdict.
       {¶ 290} We reject Lang’s argument.             The jury verdicts are not
inconsistent.    The jury was required to “consider, and weigh against the
aggravating circumstances proved beyond a reasonable doubt, the nature and
circumstances of the offense.” R.C. 2929.04(B); see Wogenstahl, 75 Ohio St.3d
at 355, 662 N.E.2d 311. Here, the nature and circumstances of the offense
showed that Burditte was involved in selling illegal drugs to Lang at the time of
his murder.     There was no evidence showing that Cheek was involved.         In
weighing the nature and circumstances of the offense, the jurors might have
determined that Burditte’s murder was mitigated because of Burditte’s
involvement in the events leading up to his murder. On the other hand, the jury
might have decided that Lang’s murder of Cheek was not mitigated at all. See
State v. Gapen, 104 Ohio St.3d 358, 2004-Ohio-6548, 819 N.E.2d 1047, ¶ 139.
       {¶ 291} Moreover, it is not for an appellate court to speculate about why a
jury decided as it did. State v. Lovejoy (1997), 79 Ohio St.3d 440, 445, 683
N.E.2d 1112. “ ‘Courts have always resisted inquiring into a jury’s thought




                                         58
                               January Term, 2011




processes * * *; through this deference the jury brings to the criminal process, in
addition to the collective judgment of the community, an element of needed
finality.’ ” Id., quoting United States v. Powell (1984), 469 U.S. 57, 66-67, 105
S.Ct. 471, 83 L.Ed.2d 461.
       {¶ 292} Additionally, we reject Lang’s claim that the jurors improperly
considered Burditte’s status as a drug dealer as an aggravating circumstance. The
trial court properly instructed the jury on the aggravating circumstances that they
could consider during their deliberations. The trial court’s instructions included
the admonition, “The aggravated murder itself is not an aggravating circumstance.
You may only consider the aggravating circumstances that were just described to
you and which accompanied the aggravated murder.” It is presumed that the jury
followed the trial court’s instructions. See, e.g., State v. Cunningham, 105 Ohio
St.3d 197, 2004-Ohio-7007, 824 N.E.2d 504, ¶ 90. Based on the foregoing, we
overrule proposition XI.
                                Remaining Issues
       {¶ 293} Settled issues. In proposition of law XX, Lang challenges the
constitutionality of the instructions on reasonable doubt during both phases of the
trial. However, we have already affirmed the constitutionality of the “reasonable
doubt” definition provided by R.C. 2901.05. See State v. Jones (2001), 91 Ohio
St.3d 335, 347, 744 N.E.2d 1163.
       {¶ 294} In proposition of law XXI, Lang attacks the constitutionality of
Ohio’s death-penalty statutes. This claim is summarily rejected. See State v.
Carter (2000), 89 Ohio St.3d 593, 607, 734 N.E.2d 345; State v. Jenkins (1984),
15 Ohio St.3d 164, 15 OBR 311, 473 N.E.2d 264, paragraph one of the syllabus.
       {¶ 295} Lang also argues that Ohio’s death-penalty statutes violate
international law and agreements to which the United States is a party. We also
reject this argument. See State v. Issa (2001), 93 Ohio St.3d 49, 69, 752 N.E.2d
904; Bey, 85 Ohio St.3d at 502, 709 N.E.2d 484.



                                        59
                            SUPREME COURT OF OHIO




       {¶ 296} Sentencing opinion. In proposition of law XVII, Lang asserts that
there are numerous flaws in the trial court’s sentencing opinion.
       {¶ 297} First, Lang argues that the trial court improperly concluded that
Cheek was not involved in the drug deal. In summarizing the evidence, the trial
court stated, “[T]here is no evidence to suggest that Marnell Cheek was a
participant in the drug transaction. All evidence points to the fact that she was a
person riding in the vehicle at the wrong place and at the wrong time.” The trial
court’s conclusion represented a fair assessment of the evidence. Thus, there was
no error.
       {¶ 298} Second, Lang contends that the court erroneously sentenced him
to death because nothing in the record supports imposing the death sentence for
Cheek’s murder and a life sentence for Burditte’s murder. The court’s sentencing
opinion analyzed the aggravating circumstances, identified the mitigating factors
found to exist, and fully explained why the aggravating circumstances outweighed
the mitigating factors as R.C. 2929.03(F) requires. But the trial court was not
required to address the propriety of Lang’s death sentence in view of the life
sentence that Lang received for Burditte’s murder. Moreover, our independent
review of the sentence will cure any flaws in the trial court’s opinion. State v.
Fox (1994), 69 Ohio St.3d 183, 191, 631 N.E.2d 124.
       {¶ 299} Third, Lang argues that the trial court did not properly consider
his youth as a mitigating factor and erroneously concluded that “his conduct and
taped statement show a street-hard individual.” The “assessment and weight to be
given mitigating evidence are matters for the trial court’s determination.” State v.
Lott (1990), 51 Ohio St.3d 160, 171, 555 N.E.2d 293. Here, the trial court
identified Lang’s youth (he was 19 at the time of the offense) as his strongest
mitigating factor and fully discussed the weight it was giving to this mitigation.
The trial court could reasonably assign minimal weight to this evidence. See
State v. Hanna, 95 Ohio St.3d 285, 2002-Ohio-2221, 767 N.E.2d 678, ¶ 103.




                                        60
                                January Term, 2011




       {¶ 300} Fourth, Lang claims that the trial court improperly considered the
nature and circumstances of the offense even though the defense never raised it as
a mitigating factor. Lang also argues that the trial court’s finding that there was
nothing mitigating in the nature and circumstances of the offense transformed
them into an aggravating factor.
       {¶ 301} The trial court did not err in considering the nature and
circumstances of the offense.      R.C. 2929.04(B) provides that the court, in
determining whether death is an appropriate penalty, “shall consider, and weigh
against the aggravating circumstances proved beyond a reasonable doubt, the
nature and circumstances of the offense.” (Emphasis added.) Accordingly, the
trial court was required to review these factors. See State v. Steffen (1987), 31
Ohio St.3d 111, 116-117, 31 OBR 273, 509 N.E.2d 383. Nothing, however, in
the sentencing opinion indicates that the trial court viewed the nature and
circumstances of the offense as an aggravating circumstance rather than a
mitigating factor.
       {¶ 302} Finally, Lang argues that the trial court trivialized mitigating
evidence about his history, character, and background. Lang claims that the trial
court glossed over testimony about his father’s abusive relationship with his
mother, failed to fully consider the mental and psychological abuse he suffered
after being abducted by his father, and faulted him for not always taking his
medications.
       {¶ 303} Nothing in the sentencing opinion indicates that the trial court
trivialized or glossed over mitigating evidence. The trial court thoroughly
discussed mitigating evidence about his father’s abuse, mentioned that Lang was
treated at various psychiatric facilities on over 30 occasions, and properly
summarized evidence that Lang did not always take his medications. The trial
court also stated that it had “weighed all of the evidence presented as it relates to
Mr. Lang’s history, character, and background.” Thus, this claim also lacks merit.



                                         61
                             SUPREME COURT OF OHIO




        {¶ 304} Based on the foregoing, proposition XVII is overruled.
        {¶ 305} Imposition of court costs. The trial court assessed Lang with
court costs.   In proposition of law XIX, Lang argues that the trial court’s
imposition of court costs on him, an indigent defendant, “violates the spirit of the
Eighth Amendment.” But Lang’s failure to object has waived this issue. See
State v. Threatt, 108 Ohio St.3d 277, 2006-Ohio-905, 843 N.E.2d 164, ¶ 23
(motion to waive costs must be made at time of sentencing to preserve issue for
appeal).
        {¶ 306} Costs may be assessed against and collected from indigent
defendants. State v. White, 103 Ohio St.3d 580, 2004-Ohio-5989, 817 N.E.2d
393, paragraphs one and two of the syllabus. Lang cites no authority for his
“spirit-of-the-Eighth-Amendment” claim. Thus, no plain error occurred. See
State v. Hale, 119 Ohio St.3d 118, 2008-Ohio-3426, 892 N.E.2d 864, ¶ 245
(upholding imposition of costs on convicted capital defendant). Proposition XIX
is rejected.
        {¶ 307} Errors in imposition of postrelease control. In proposition of law
XXII, Lang argues that the trial court failed to properly impose postrelease
control on him as part of his sentence for the aggravated robbery.
        {¶ 308} Based upon his conviction for aggravated robbery, a first-degree
felony, R.C. 2911.01(C), the trial court imposed five years of postrelease control.
See R.C. 2967.28(B)(1). However, the trial court failed to specify that if Lang
violated his supervision or a condition of postrelease control, the parole board
could impose a maximum prison term of up to one-half of the prison term
originally imposed. See R.C. 2929.19(B)(3)(e). The trial court’s judgment entry
also failed to properly state the length of confinement that could be imposed for a
violation of postrelease control.
        {¶ 309} Because the trial court failed to properly impose postrelease
control, we remand this case so that the trial court may impose the proper terms of




                                        62
                                 January Term, 2011




postrelease control and correct the judgment entry. See State v. Ketterer, 126
Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, ¶ 77-79; Fry, 125 Ohio St.3d
163, 2010-Ohio-1017, 926 N.E.2d 1239, ¶ 214. The trial court should follow the
procedures set forth in R.C. 2929.191(C) because Lang’s sentencing occurred
after July 11, 2006. See State v. Singleton, 124 Ohio St.3d 173, 2009-Ohio-6434,
920 N.E.2d 958, paragraph two of the syllabus.
         {¶ 310} Cumulative error. In proposition of law XVIII, Lang argues that
cumulative errors during both phases of the proceedings deprived him of a fair
trial.   However, Lang was not prejudiced by any error at his trial.        Thus,
proposition XVIII is rejected.
         {¶ 311} Appropriateness of death sentence. In proposition of law XVI,
Lang argues that the death penalty is not appropriate because of the compelling
mitigating evidence presented in his behalf. These arguments will be addressed
during our independent sentence evaluation.
                 INDEPENDENT SENTENCE EVALUATION
         {¶ 312} Having completed our review of Lang’s propositions of law, we
are required by R.C. 2929.05(A) to independently review Lang’s death sentence
for appropriateness and proportionality.
         {¶ 313} Aggravating circumstances.      The evidence at trial established
beyond a reasonable doubt that Lang murdered Marnell Cheek as part of a course
of conduct involving the purposeful killing of two or more people, R.C.
2929.04(A)(5). The evidence also established beyond a reasonable doubt that
Lang murdered Cheek during an aggravated robbery and that he was the principal
offender in the commission of the aggravated murder, R.C. 2929.04(A)(7).
         {¶ 314} Mitigating evidence. Against these aggravating circumstances,
we are called upon to weigh the mitigating factors contained in R.C. 2929.04(B).
Lang presented two mitigating witnesses.




                                           63
                            SUPREME COURT OF OHIO




       {¶ 315} Yahnena Robinson, the defendant’s half-sister, had a close
relationship with Lang before he was ten years old. She described it as a “typical
brother sister relationship.” Lang was also a “good student.”
       {¶ 316} Robinson testified that Lang’s father, Edward Lang Sr., abused
their mother and was on drugs. Their mother would not allow Edward to visit
Lang very often because of “his history and his anger problems.”
       {¶ 317} After Lang graduated from elementary school, Lang visited his
father in Delaware. The visit was supposed to last for two weeks, but Edward did
not allow Lang to return home. Two years later, their mother found Lang and
brought him home.
       {¶ 318} Lang was happy when he first came home, but later, his mood
changed. According to Robinson, “he would be sad sometimes, quiet * * * [and]
other times he would look real hurt or be angry.” Subsequently, Lang received
counseling, went to a psychiatric facility, and spent time in a residential facility
for his mental-health problems.
       {¶ 319} Robinson also testified that Lang has a two-year-old daughter
whose name is Kanela Lang.
       {¶ 320} Tracy Carter, the defendant’s mother, testified that Lang is the
third of her four children. Carter met Edward Lang Sr. when he was her landlord.
Carter did not have money to pay the rent, and she slept with him in exchange for
lodging. Carter and Edward then developed a relationship.
       {¶ 321} Carter stated that Edward became violently abusive when he was
intoxicated and using drugs. After Lang was born, Edward went to jail for
stabbing Carter and setting her apartment on fire. Edward was also incarcerated
for child molestation.
       {¶ 322} Carter would not allow Lang to visit his father until a court order
ordered her to do so. Carter lived in Baltimore, Maryland, and Edward lived in
Delaware. When he was ten years old, Lang went to see his father in Delaware




                                        64
                                January Term, 2011




for a two-week visit. However, Edward did not allow Lang to return home after
the two weeks ended, and Carter did not see her son for the next two years.
Carter made repeated attempts to find Lang in Delaware, but was unsuccessful.
Finally, Carter found Lang and brought him home.
       {¶ 323} Carter stated that her son was malnourished when she found him
and was wearing the same clothing that he had been wearing when he left. Lang
also had a burn on his shoulder, a gash on his hand, and other bruises. Lang told
his mother that the burn was a cigarette burn.
       {¶ 324} Before he saw his father, Lang had been treated with Depakote,
Lithium, and Risperdal for depression and other conditions. Carter made sure that
he took these medications on a regular basis. However, Lang did not continue to
take them when he was with his father, because Edward did not obtain refills for
the prescriptions.
       {¶ 325} After returning home, Lang was withdrawn. Lang told Carter that
he was fine and did not want to talk to her about what had happened. But Carter
learned from her son, Mendez, that Edward had sexually abused Lang.
       {¶ 326} Lang has received extensive psychiatric and other treatment.
Carter testified, “He stayed in the Bridges Program twice for 90 days. He stayed
at Woodburn Respiratory Treatment Center for a year. And he stayed off and on
at * * * [the] Sheppard Pratt Center [a crisis center] 28 times.”
       {¶ 327} Lang has one child, Kanela. Carter states, “He has taken care of
his daughter ever since the mother was pregnant. * * * [There] was nothing that
he wouldn’t do for her and for the baby.”
       {¶ 328} Lang did not finish high school. He dropped out of the 11th grade
and “went to take care of his baby’s mother.” Lang got a job working for the
census department. In June 2006, Lang moved to Canton.




                                         65
                            SUPREME COURT OF OHIO




       {¶ 329} As a final matter, Carter told the jury, “We all are suffering. * * *
I never sat here and said my son was a perfect child. I never sat here and said that
my child had a good life or a bad life. But I am asking you not to kill my child.”
                               Sentence evaluation
       {¶ 330} We find nothing mitigating in the nature and circumstances of the
offense. Lang brutally murdered Marnell Cheek during an attempted robbery of
Jaron Burditte, a drug dealer. Cheek’s murder was part of a course of conduct
during which Lang also murdered Burditte.
       {¶ 331} Although Lang’s character offers nothing in mitigation, we give
some weight to Lang’s history and background. Lang was abused by his father
during his childhood. He was also malnourished and physically abused during the
two years that he stayed with his father. Moreover, Lang required extensive
counseling and psychiatric treatment after returning home to his mother.
Nevertheless, there is no evidence of any connection between Lang’s abusive
treatment and the two murders. See, e.g., State v. Hale, 119 Ohio St.3d 118,
2008-Ohio-3426, 892 N.E.2d 864, ¶ 265 (decisive weight seldom given to
defendants with unstable childhoods).
       {¶ 332} Lang argues that his history of substance abuse deserves
mitigating weight. However, nothing in the record shows that Lang had such a
history.
       {¶ 333} The statutory mitigating factors under R.C. 2929.04 include
(B)(1) (victim inducement), (B)(2) (duress, coercion, or strong provocation),
(B)(3) (mental disease or defect), (B)(4) (youth of the offender), (B)(5) (lack of a
significant criminal record), (B)(6) (accomplice only), and (B)(7) (any other
relevant factors). We find that the R.C. 2929.04(B)(2), (B)(5), and (B)(6) factors
are inapplicable here.
       {¶ 334} The R.C. 2929.04(B)(1) factor would apply only to the course-of-
conduct specification because Lang was sentenced to death for Cheek’s murder.




                                        66
                                  January Term, 2011




However, we give no weight to the (B)(1) factor, because Burditte’s participation
in the drug sale does not mean that he “induced or facilitated” the murders. Id.
“While participation in criminal activity certainly carries with it an element of
serious risk, the unlawful taking of a human life cannot be deemed less serious
simply because the victim was involved in unlawful activity.” Williams, 79 Ohio
St.3d at 18, 679 N.E.2d 646.
       {¶ 335} We also find that the R.C. 2929.04(B)(3) factor is not applicable
because no evidence was presented showing that “at the time of committing the
offense, the offender, because of a mental disease or defect, lacked substantial
capacity to appreciate the criminality of the offender’s conduct or to conform the
offender’s conduct to the requirements of the law.”
       {¶ 336} However, we give some weight to Lang’s mental problems under
the catchall provision, R.C. 2929.04(B)(7). Testimony showed that Lang suffered
from depression and received extensive psychological and psychiatric treatment.
But again, there was no evidence of any significant connection between Lang’s
mental illness and the murders.
       {¶ 337} We give significant weight to Lang’s youth pursuant to R.C.
2929.04(B)(4). Lang was a few days older than 19 when the offenses occurred.
However, we have upheld the death penalty in other cases in which the defendant
committed aggravated murder at Lang’s age or younger. See State v. Bethel, 110
Ohio St.3d 416, 2006-Ohio-4853, 854 N.E.2d 150, ¶ 203 (age 18); Noling, 98
Ohio St.3d 44, 2002-Ohio-7044, 781 N.E.2d 88, ¶ 149 (age 18); Franklin, 97
Ohio St.3d 1, 2002-Ohio-5304, 776 N.E.2d 26, ¶ 98 (age 18); and Slagle, 65 Ohio
St.3d at 613, 605 N.E.2d 916 (age 18).
       {¶ 338} We also give weight as an R.C. 2929.04(B)(7) mitigating factor to
evidence that Lang shares love and support with his mother and half-sister and
has provided care to his young daughter and her mother.




                                          67
                             SUPREME COURT OF OHIO




       {¶ 339} Finally, we reject Lang’s argument that the disparity in sentencing
between himself and Walker weighs in favor of sparing his life. The disparity in
sentencing can be explained on the basis that Lang was the principal offender and
Walker was not.
       {¶ 340} Upon weighing the aggravating circumstances against the
mitigating factors, we find that the aggravating circumstances outweigh the
mitigating factors beyond a reasonable doubt. Lang’s murder of Cheek during an
aggravated robbery as the principal offender and his course of conduct in
murdering Cheek and Burditte are grave aggravating circumstances.            Lang’s
mitigating evidence pales in comparison to these aggravating circumstances.
       {¶ 341} We also find that the penalty imposed in this case is not
“excessive or disproportionate to the penalty imposed in similar cases.” R.C.
2929.05(A). The penalty is proportionate to death sentences approved in cases for
other robbery-murder cases. See State v. Monroe, 105 Ohio St.3d 384, 2005-
Ohio-2282, 827 N.E.2d 285, ¶ 120 (two victims murdered in drug-related
robbery); State v. Jackson (2001), 92 Ohio St.3d 436, 453, 751 N.E.2d 946 (two
victims shot in back of the head during drug-related robbery); State v. Palmer
(1997), 80 Ohio St.3d 543, 577, 687 N.E.2d 685 (two victims murdered and
robbed). The penalty is also proportionate to death sentences approved for other
course-of-conduct murders. State v. Cunningham, 105 Ohio St.3d 197, 2004-
Ohio-7007, 824 N.E.2d 504, ¶ 140; State v. Gapen, 104 Ohio St.3d 358, 2004-
Ohio-6548, 819 N.E.2d 1047, ¶ 182; State v. Braden, 98 Ohio St.3d 354, 2003-
Ohio-1325, 785 N.E.2d 439, ¶ 162.
                                    Conclusion
       {¶ 342} We affirm the capital convictions, the conviction for aggravated
robbery, the sentence of death, and the judgment of the trial court, but we remand
for the trial court to impose the appropriate term of postrelease control pursuant to
R.C. 2929.191.




                                         68
                                 January Term, 2011




                                                              Judgment accordingly.
        O’CONNOR, C.J., and LANZINGER and CUPP, JJ., concur.
        PFEIFER, LUNDBERG STRATTON, and MCGEE BROWN, JJ., concur
separately.
                                 _________________
        LUNDBERG STRATTON, J., concurring.
        {¶ 343} Lang brutally murdered two people during an attempted robbery
of a drug dealer.     In many respects, Lang is no more sympathetic than the
defendant in State v. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, 855 N.E.2d
48, who brutally murdered a family friend.          But I question their culpability
because the two capital defendants share a common bond — mental illness.
Ketterer suffered from bipolar disorder. Id. at ¶ 172. While Lang’s defense never
actually introduced documentation of his diagnoses, clearly, at a minimum, Lang
suffered from depression as a child, evidenced by his prescriptions for Depakote,
Lithium, and the antipsychotic medicine Risperdal, and as evidenced by his
frequent stays in psychiatric facilities.
        {¶ 344} In Ketterer, I wrote that I believed that the time had come to
reexamine whether we as a society should administer the death penalty to a
person with a serious mental illness. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-
5283, 855 N.E.2d 48, ¶ 212 (Lundberg Stratton, J., concurring).            Because I
continue to adhere to that belief, I write separately, five years later, to continue to
encourage our General Assembly to take up this critical issue.
                                            Facts
        {¶ 345} Like Ketterer, Lang was seriously abused by his father as a child.
Lang’s parents met when his father was his mother’s landlord. Lang’s mother
was a single parent and could not pay her rent. Lang’s father traded her a place to
live for sex. Lang’s father was a drug addict who beat Lang’s mother, even when
she was pregnant. Eventually, Lang and his mother received a brief respite from



                                             69
                            SUPREME COURT OF OHIO




Lang’s father when he was incarcerated for beating and stabbing Lang’s mother
and setting fire to their apartment. Lang’s father also served time in prison for
child molestation.
        {¶ 346} The damage inflicted on Lang by this turbulent and violent
childhood is probably best illustrated by what was in essence a kidnapping that he
suffered at the hands of his father. At age ten, Lang went for a court-ordered two-
week visit with his father out of state but was held by his father for two years.
Lang’s mother testified that after repeated, unsuccessful attempts to find her son,
she found him two years later malnourished and emaciated, weighing about 88
pounds, and wearing the shirt and shoes he had left in.         Despite its being
December in Maryland, he had no coat or warm clothes. When Lang’s mother
took him to buy new clothes, she discovered that his body showed physical abuse.
Lang had bruises, a gash on his hand, and an unmistakable cigarette burn on his
back.
        {¶ 347} Before he left to see his father, Lang had been treated for
depression and was on three psychotropic drugs. During his forced stay with his
father, Lang’s father refused to obtain refills for Lang’s medications.        Not
surprisingly, after two years apart from his mother, Lang was withdrawn when he
returned home. He kept to himself and refused to discuss the ordeal or any of
what had happened to him in those two years. For the next several years, Lang
received extensive psychiatric treatment. Lang made 28 visits to Sheppard Pratt,
a psychiatric facility, usually staying for two weeks at a time. Twice he spent 90
days at the Bridges Program. He spent a full year at Woodburn Respiratory
Treatment Center. Lang’s mother testified that her older son, Mendez, told her
that Lang’s father had sexually abused Lang.
        {¶ 348} As both parties noted, the mitigation evidence was compelling,
but unsupported. Two lay witnesses testified on Lang’s behalf, but they did not
present any documents, medical reports, or other evidence. Lang’s half-sister and




                                        70
                               January Term, 2011




mother testified about his turbulent family life, and his mother testified how
Lang’s father had kept him for two years without allowing her to see him. Both
witnesses testified to, but did not provide any other evidence of, Lang’s mental
state. The state noted to the jury that both witnesses had ample reason to lie and
that without any proof, the testimony should be dismissed as mere speculation.
The defense hired Dr. Jeffrey Smalldon as its mitigation expert, but did not have
him testify. It is of concern that Lang was repeatedly hospitalized for extensive
psychiatric treatment over a period of years, yet no clear mental-health diagnosis
appears in the record—symbolic of a failure of the system.
                      Evolving Standards of Decency that
                   Mark the Progress of a Maturing Society
       {¶ 349} In Ketterer, as here, I noted that guilt is not at issue. Ketterer, 111
Ohio St.3d 70, 2006-Ohio-5283, 855 N.E.2d 48, ¶ 228 (Lundberg Stratton, J.,
concurring). Also as in Ketterer, I am concurring rather than dissenting because
the court’s sentence of death is authorized under our current law. Id. But as in
Ketterer, I continue to believe that we as a society should reexamine current law.
Id.
       {¶ 350} “ ‘The legislators who passed our current death penalty laws did
not intend to force grotesque issues to the center stage of constitutional
adjudication. The death penalty was supposed to be about getting even with
Charles Manson and Ted Bundy, not executing teenagers and the retarded, or
wrestling condemned schizophrenics to the gurney for forced doses of Haldol.
But here we are.’ ” Mello, Executing the Mentally Ill (2007) 22 Crim.Just. 30,
quoting David Bruck, a clinical professor of law and director of the Virginia
Capital Case Clearinghouse at Washington and Lee University School of Law.
       {¶ 351} “[T]hese questions go to the core of our legal system of death:
Who, and why, do we execute? The problem of the intersection between mental




                                         71
                                 SUPREME COURT OF OHIO




illness and capital punishment isn’t rocket science. It’s much harder than that.”
Id. at 31
        {¶ 352} Two recent United States Supreme Court rulings barring
execution of juvenile offenders and people with mental retardation seem to give
hope that others with diminished capacity for judgment will also be spared the
fate of a punishment that they may not even comprehend. Malone, Cruel and
Inhumane: Executing the Mentally Ill, Amnesty International Magazine (Mar. 27,
2007) at http://amnestyusa.org/node/87240.                 Although neither court case
addresses persons with mental illness, Victor Streib, an Ohio Northern University
law professor, quoted 11 times by the United States Supreme Court in Roper v.
Simmons (2005), 543 U.S. 551, 125 S.Ct. 1183, 161 L.Ed.2d 1, notes, “If certain
mentally ill defendants think and act like juveniles or the mentally retarded, then
they should be excluded from death row.” Id.
                     Unconstitutionality of Executing Persons with
                    Mental Retardation/Developmental Disabilities
        {¶ 353} In 1989, the United States Supreme Court held that the Eighth
Amendment to the United States Constitution did not mandate a categorical
exemption from the death penalty for mentally retarded offenders.3 Penry v.
Lynaugh (1989), 492 U.S. 302, 335, 109 S.Ct. 2934, 106 L.Ed.2d 256. At the
time, the court noted that only two states had enacted laws banning the imposition
of the death penalty on a mentally retarded person convicted of a capital offense.
Id. at 334. Penry held that those two state enactments, “even when added to the
14 States that have rejected capital punishment completely, do not provide
sufficient evidence at present of a national consensus.” Id.


3. This concurrence uses the term “mentally retarded” rather than the more recently acceptable
term “persons with developmental disabilities,” because the term “mentally retarded” has been
consistently used by the United States Supreme Court and other courts and has a legal
significance. Penry, 492 U.S. at 344, 109 S.Ct. 2934, 106 L.Ed.2d 256 (Brennan, J., concurring in
part and dissenting in part).




                                               72
                                  January Term, 2011




          {¶ 354} Thirteen years later, the court reconsidered the constitutionality of
executing mentally retarded capital offenders. In Atkins v. Virginia (2002), 536
U.S. 304, 321, 122 S.Ct. 2242, 153 L.Ed.2d 335, the court noted that “standards
of decency” had evolved since Penry and now demonstrate that the execution of
the mentally retarded is cruel and unusual punishment. Atkins noted, “[I]n the 13
years since we decided Penry * * *, the American public, legislators, scholars,
and judges have deliberated over the question whether the death penalty should
ever be imposed on a mentally retarded criminal. The consensus reflected in
those deliberations informs our answer to the question presented by this case.” Id.
at 307.
          {¶ 355} Atkins noted the many state legislatures across the country since
Penry that had begun to address the issue. Citing several states, the court held, “It
is not so much the number of these States that is significant, but the consistency of
the direction of change.” Id. at 315. The court noted that when Atkins was
decided, only a minority of states permitted the practice, and even in those states,
it was rare. Id. at 314-315. Therefore, evolving standards of decency compelled
the conclusion that execution of mentally retarded offenders “has become truly
unusual and it is fair to say that a national consensus has developed against it.”
Id. at 316.
                      Unconstitutionality of Executing Juveniles
          {¶ 356} Another category of persons whose eligibility for execution has
rightly caused much consternation for the United States Supreme Court is
juveniles. In Stanford v. Kentucky (1989), 492 U.S. 361, 109 S.Ct. 2969, 106
L.Ed.2d 306, the court held that contemporary standards of decency in this
country did not proscribe the execution of juvenile offenders who were over 15
but under 18 when they committed their crimes. Id. at 370-371. Stanford had
noted that 22 of the 37 death-penalty states permitted the death penalty for 16-
year-old offenders, and among those 37 states, 25 permitted it for those who had



                                           73
                             SUPREME COURT OF OHIO




offended at 17 years old. These numbers, in the court’s view, indicated no
national consensus “sufficient to label a particular punishment cruel and unusual.”
Id. at 371.
        {¶ 357} Sixteen years later, the court reconsidered that issue and held that
the Eighth and Fourteenth Amendments forbid imposition of the death penalty on
offenders who were under the age of 18 when their crimes were committed.
Roper, 543 U.S. at 568, 125 S.Ct. 1183, 161 L.Ed.2d 1. The court noted, “The
evidence of national consensus against the death penalty for juveniles is similar,
and in some respects parallel, to the evidence Atkins held sufficient to
demonstrate a national consensus against the death penalty for the mentally
retarded. When Atkins was decided, 30 states prohibited the death penalty for the
mentally retarded. This number comprised 12 that had abandoned the death
penalty altogether, and 18 that maintained it but excluded the mentally retarded
from its reach. By a similar calculation in this case, 30 States prohibit the
juvenile death penalty, comprising 12 that have rejected the death penalty
altogether and 18 that maintain it but, by express provision or judicial
interpretation, exclude juveniles from its reach.” (Citation omitted.) Id. at 564.
        {¶ 358} Again, Roper noted the “ ‘consistency of the direction of
change.’” Id. at 566, quoting Atkins, 536 U.S. at 315, 122 S.Ct. 2242, 153
L.Ed.2d 335. “As in Atkins, the objective indicia of consensus in this case—the
rejection of the juvenile death penalty in the majority of States; the infrequency of
its use even where it remains on the books; and the consistency in the trend
toward abolition of the practice—provide sufficient evidence that today our
society views juveniles, in the words Atkins used respecting the mentally retarded,
as ‘categorically less culpable than the average criminal.’ ” Roper at 567, 125
S.Ct. 1183, 161 L.Ed.2d 1, citing Atkins at 316.
                       The Case for Banning Execution of
                       Persons with Severe Mental Illness




                                         74
                                January Term, 2011




       {¶ 359} Although it is unconstitutional to execute someone who is
incompetent at the time of his or her execution, see Ford v. Wainwright (1986),
477 U.S. 399, 417-418, 106 S.Ct. 2595, 91 L.Ed.2d 335, and Panetti v.
Quarterman (2007), 551 U.S. 930, 934, 127 S.Ct. 2842, 168 L.Ed.2d 662, the
United States Supreme Court has not yet decided whether it is unconstitutional to
execute someone who suffered from a serious mental illness at the time of the
crime. If executing persons with mental retardation/developmental disabilities or
executing juveniles offends “evolving standards of decency,” Roper, 543 U.S. at
563, 125 S.Ct. 1183, 161 L.Ed.2d 1, then I simply cannot comprehend why these
same standards of decency have not yet evolved to also prohibit execution of
persons with severe mental illness at the time of their crimes.
               Legislative Enactments and other Indications of our
                          Evolving Standards of Decency
       {¶ 360} Although not the groundswell noted in Atkins and Roper, since
my concurrence in Ketterer in 2006, a few states have considered limiting the
execution of those who were severely mentally ill at the time of the crime.
Connecticut is the only state to prohibit execution of the mentally ill. Entzeroth,
The Challenge and Dilemma of Charting a Course to Constitutionally Protect the
Severely Mentally Ill Capital Defendant from the Death Penalty (2011), 44 Akron
L.Rev. 529, 564. It exempts a capital defendant from execution if the jury or
court finds that his or her “mental capacity was significantly impaired or the
defendant’s ability to conform the defendant’s conduct to the requirements of law
was significantly impaired but not so impaired in either case as to constitute a
defense to prosecution.” Conn.Gen.Stat.Ann. 53a-46(a).
       {¶ 361} Using     language    from     the   American      Bar   Association’s
Recommendation 122A, legislators in Kentucky and North Carolina have
introduced bills to bar the execution of defendants who, at the time of the offense,
“had a severe mental disorder or disability that significantly impaired their



                                         75
                             SUPREME COURT OF OHIO




capacity to (a) appreciate the nature, consequences, or wrongfulness of their
conduct, (b) exercise rational judgment in relation to conduct, or (c) conform their
conduct to the requirements of the law.” Kentucky H.B. No. 446, introduced in
the 2009 regular session, and North Carolina H.B. 553/S.B. No. 1075 use nearly
identical language.
       {¶ 362} In addition, Indiana established the Bowser Commission to
examine the execution of the mentally ill. The Bowser Commission issued a
report in November 2007 recommending the exemption of the severely mentally
ill from the death penalty. Final Report of the Bowser Commission, Indiana
Legislative Services Agency, November 2007, http://www.in.gov/legislative/
interim/committee/reports/BCOMAB1.pdf, p. 3. In 2009, Indiana’s S.B. No. 22
was introduced to prohibit the imposition of the death penalty on an individual
judicially determined to have had a severe mental illness, defined as
schizophrenia, schizoaffective disorder, bipolar disorder, major depression, or
delusional disorder, at the time of the crime. www.deathpenaltyinfo.org. See
Entzeroth at 564.
       {¶ 363} Finally, the Tennessee Disability Coalition reports that in 2011,
Tennessee legislators introduced H. B. No. 2064 and S.B. No. 1692 to prohibit the
execution of a person who had severe and persistent mental illness at the time of
committing murder in the first degree. http://tn.disability.org.
       {¶ 364} Moreover, at least five leading professional associations, the
American Bar Association, the American Psychiatric Association, the American
Psychological Association, the National Alliance on Mental Illness, and Mental
Health America, have adopted policy statements recommending prohibition of
execution of persons with severe mental illness at the time of the offense.
Winick, The Supreme Court’s Evolving Death Penalty Jurisprudence: Severe
Mental Illness as the Next Frontier (2009), 50 B.C.L.Rev. 785, 789.
                               The Crux of the Issue




                                         76
                                January Term, 2011




       {¶ 365} Mental Health America estimates that five to ten percent of all
death row inmates suffer from a severe mental illness. Mental Health America,
Death Penalty and People with Mental Illness, www.nmha.org/go/position-
statements/54. In my view, a consensus is slowly growing to stop executing
persons with severe mental illness. But excluding the severely mentally ill from
death row involves a more complicated analysis. Juveniles and persons with
mental retardation can be identified by a number, either an age or an IQ score and
recognized factors. As I noted in my concurrence in Ketterer, “mental illness is
not as easily quantified as mental retardation.       Mental retardation is a fixed
condition with more objective symptoms.          Mental illness is a much broader
category, with wide ranges of diagnoses and periods of decompensation and
remission.    Treatment options vary widely, including counseling, behavior
modifications, group therapy, and medication. Some treatments and medications
are controversial as to effectiveness and side effects. Mental illness as a defense
is a difficult issue to quantify in a court of law. * * * Therefore, while I personally
believe that the time has come for our society to add persons with severe mental
illness to the category of those excluded from application of the death penalty, I
believe that the line should be drawn by the General Assembly, not by a court. *
* * [N]othing prevents the legislature from examining and using those * * *
evolving standards [of decency]. In fact, it is the legislature’s role to do so.
Therefore, I urge our General Assembly to consider legislation setting the criteria
for determining when a person with a severe mental illness should be excluded
from the penalty of death. Unlike mental retardation, which can be determined by
a number on an IQ test and other basic criteria, mental illnesses vary widely in
severity. The General Assembly would be the proper body to examine these
variations, take public testimony, hear from experts in the field, and fashion
criteria for the judicial system to apply.” Ketterer, 111 Ohio St.3d 70, 2006-
Ohio-5283, 855 N.E.2d 48, ¶ 247-248 (Lundberg Stratton, J., concurring).



                                          77
                            SUPREME COURT OF OHIO




                                   Conclusion
       {¶ 366} “ ‘A society that denies mental health care to those who need it
the most and then subsequently executes them is cruel and inhumane at its very
core. All of us need to be asking: “Is this the kind of society that we envision for
ourselves?” My answer is that we can and must do better.’ ” Sue Gunawardena-
Vaughn, Director of Amnesty International USA’s Program to Abolish the Death
Penalty, quoted in Malone, Cruel and Inhumane: Executing the Mentally Ill,
Amnesty International Magazine, http://www.amnestyusa.org/node/87240.
       {¶ 367} For these reasons, as well as those expressed in my concurrence in
Ketterer, I reluctantly concur in the majority decision today, but I continue to
fervently urge our General Assembly to take up the critical issue of whether,
and/or under what circumstances, this state should continue to execute persons
with varying degrees of mental illness.
       PFEIFER and MCGEE BROWN, JJ., concur in the foregoing opinion.
                              __________________
       John D. Ferrero Jr., Stark County Prosecuting Attorney, and Ronald Mark
Caldwell and Kathleen O. Tatarsky, Assistant Prosecuting Attorneys, for appellee.
       Timothy Young, Ohio Public Defender, Joseph E. Wilhelm, Chief
Counsel, Death Penalty Division, and Benjamin D. Zober, Jennifer A. Prillo, and
Rachel Troutman, Assistant Public Defenders, for appellant.
                            _____________________




                                          78